Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 1 of 148 PageID: 1



Donald A. Soutar
Attorney ID No. 024521999
JOHN RUE & ASSOCIATES
37 Main Street, Suite 600
Sparta, N.J. 07871
(862) 283-3155
Attorneys for Plaintiff



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 K.K. and A.K. o/b/o Ar.K.
                                                       Civil Action No:
                         Plaintiff,

 vs.


 PARSIPPANY-TROY HILLS TOWNSHIP
 BOARD OF EDUCATION,


                         Defendant.
                                                                        COMPLAINT

 Dkt No. Below: EDS 05268-18
 Agency Ref. No. 2018-27744


                                      PRELIMINARY STATEMENT

       This matter arises under the Individuals With Disabilities Education Act, 20 U.S.C. § 1400,

et seq. (the “IDEA”), and is an appeal of the decision of the Honorable Barry E. Moscowitz, A.L.J.

of the New Jersey Office of Administrative Law. More particularly, plaintiffs K.K. and A.K.

(“Plaintiffs”) are the parents of Ar.K., who is a minor. Plaintiffs bring this appeal to reverse A.L.J.

Moscowitz’s determination that they were not entitled to a psychiatric evaluation at public expense

from Ar.K.’s then school district, defendant Parsippany-Troy Hills Township Board of Education

(“Defendant” or the “District”).



                                                  1
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 2 of 148 PageID: 2



                                              PARTIES

1.    Ar.K. is a minor child with a disability who is a resident of Parsippany, New Jersey.

2.    Ar.K. resides with his father and mother, plaintiffs K.K. and A.K. (“Plaintiffs” or the

      “Parents”) in Parsippany, New Jersey 07054.

3.    Defendant Parsippany-Troy Hills Township Board of Education is a body corporate of

      the State of New Jersey.

4.    Defendant is charged by the State of New Jersey with the conduct, supervision, and

      management of public schools for students residing in Parsippany, and is the local

      educational agency (the “LEA”) responsible for providing Ar.K with a free appropriate

      public education (a “FAPE”) in the least restrictive environment (“LRE”) pursuant to

      the Individuals with Disabilities Education Act (the “IDEA”), 20 U.S.C. 1400 et seq..

      Its administrative offices are located at 292 Parsippany Road, Parsippany, New Jersey

      07054, Morris County, State of New Jersey.

                                  JURISDICTION AND VENUE

5.    This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1331

      inasmuch as the case arises under the IDEA, and specifically 14 U.S.C. 1415(i)(2)(A),

      because Plaintiffs are ““aggrieved by the findings and decision made” below, id.

6.    Defendant Parsippany-Troy Hills is a resident of the State of New Jersey, and so this

      Court has personal jurisdiction over it.

7.    Venue is properly laid in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

      portion of the events and omissions giving rise to the claim occurred in this district.




                                                 2
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 3 of 148 PageID: 3



                                      BACKGROUND

8.    This action stems from the District’s filing of a due process complaint in the New

      Jersey Office of Administrative Law (the “OAL”) against the Parents on March 29,

      2018. A redacted copy of the Due Process Petition is attached hereto as Exhibit A.

9.    A final, appealable decision on the petition was issued by New Jersey Administrative

      Law Judge Barry E. Moscowitz. A true and correct copy of that decision is attached

      hereto as Exhibit B.

10.   A one-day trial was conducted on May 1, 2019. A true and correct copy of the

      transcript of that hearing is attached hereto as Exhibit C.

11.   Plaintiffs now assert their rights, and those of their son, pursuant to federal and state

      law, as to which they have exhausted their administrative remedies at the Office of

      Administrative Law.

12.   Plaintiff now appeals the decision of the OAL to this Court.

                                     LEGAL FRAMEWORK

13.   The IDEA requires that an LEA, such as Parsippany-Troy Hills, provide eligible

      children with disabilities with a FAPE in the LRE. 20 U.S.C. § 1412(a)(l)(A).

14.   To qualify for IDEA funding, states “shall establish and maintain procedures in accordance

      with [20 U.S.C. § 1415] to ensure that children with disabilities and their parents are

      guaranteed procedural safeguards with respect to the provision of a free appropriate public

      education.” 20 U.S.C. [S] § 1415 (a).

15.   Congress placed emphasis upon compliance with procedures to “giv(e) parents and

      guardians a large measure of participation at every stage of the administrative process” and

      “the importance Congress attached to these procedural safeguards cannot be gainsaid.”




                                               3
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 4 of 148 PageID: 4



      Hendrick Hudson District Bd. of Ed. v. Rowley, 458 U.S. 176, 205-206 (1982).

16.   One of the procedural safeguards for parents is the right to an independent educational

      evaluation (an “IEE”) at the District’s expense, if they disagree with the initial evaluations

      performed by the District. 20 U.S.C. 1415(b)(1); 34 C.F.R. 300.502.

17.   Upon request for an IEE, the agency must provide parents information about where an IEE

      can be obtained and the agency criteria applicable for IEEs. Id. An LEA must pay for the

      requested IEE, unless, “without unnecessary delay,” the District initiates due process and

      obtains a judgment, based on its showing that the evaluations it performed were appropriate. Id.

18.   Except for certain criteria permitted by federal regulations, “a public agency may not

      impose conditions or timelines related to obtaining an independent educational evaluation

      at public expense.” 34 C.F.R. 300.502(e)(2).

19.   New Jersey has implemented this federal mandate by the enactment of a 20-day statute of

      limitations, i.e., a twenty-day period in which a school district must initiate due process.

      N.J.A.C. 6A:14-2.5(c)(l)(ii).

20.   New Jersey law provides authority for the hearing of matters arising out of the Office of

      Special Education Programs (“OSEP”) of the Department of Education, pursuant to

      N.J.A.C. 6A:14; N.J.A.C. 1:6A-1.1;34 C.F.R. 300.507.

21.   Final decisions made by the Office of Administrative Law (“OAL”) pursuant to due

      process hearings conducted under the IDEA are appealable by filing a complaint and

      bringing a civil action in the Law Division of the Superior Court of New Jersey or in a

      district court of the United States. 20 U.S.C.A. § 1415(i)(2); 34 C.F.R. § 300.516.




                                                 4
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 5 of 148 PageID: 5



                                     STATEMENT OF FACTS

22.   Ar.K. was born in 2007 and at all times relevant to this action has been a resident of

      Parsippany, New Jersey.

23.   In 2009, Ar.K. was classified pursuant to the IDEA under the category of preschool

      child with a disability.

24.   Ar.K. attended Kindergarten outside of Parsippany.

25.   Ar.K. returned to Parsippany for first grade where he was classified under the category

      of Other Health Impaired and attended a Language Learning Disabilities class.

26.   At the end of second grade, Ar.K. was re-evaluated and determined ineligible for

      continued special education and related services.

27.   A 504 Accommodation Plan was implemented to provide accommodations in the

      general education classroom.

28.   Ar.K. continued to attend general education classes thereafter with a 504 Plan during

      the third, fourth, and fifth grade year.

29.   Ar.K. is diagnosed as having autism and ADHD, and has a history of seizures and

      migraines.

The Parents Request A Re-Evaluation

30.   During Ar.K.’s fifth-grade year, Plaintiffs referred Ar.K. to the Child Study Team (“CST”)

      for evaluations due to emotional concerns, including issues related to Ar.K.’s social

      development.

31.   In June 2017, Plaintiffs shared with the District a private evaluation report by Dr. Robert

      Troblinger that reviewed the results of Ar.K.’s most recent neuropsychological evaluation

      conducted in April 2017.




                                                 5
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 6 of 148 PageID: 6



32.   Dr. Troblinger’s report confirmed Ar.K.’s diagnoses of autism and ADHD, as well as his

      history of seizures and migraines, and provided extensive information about Ar.K.’s

      anxiety and social skills deficits.

33.   Dr. Troblinger concluded that Ar.K.’s diagnosis of Autism Spectrum Disorder along with

      parental and teacher reports of a severe impact of his behavioral issues on his social

      functioning clearly demonstrated a need for services to address his social skills deficits -

      not just through outside services but through the school as well.

34.   On October 2, 2017, the parties met for an evaluation-planning meeting.

35.   Ar.K. was suspected of having a disability that adversely affected his educational

      performance and was in need of special education and related services.

36.   The CST identified Ar.K.’s areas of suspected disability as Emotionally Disturbed and/or

      Specific Learning Disorder, but not Autistic or Other Health Impaired.

37.   Despite their identifying Ar.K.’s suspected disability as Emotionally Disturbed, the District

      proposed to conduct only an educational assessment, a functional psychological

      assessment, and a social history assessment of Ar.K.

38.   On November 3, 2017, Cristina D’Ambola conducted the educational assessment of Ar.K.

39.   On November 6, 2017, Kim Rom, a school social worker, completed the social history

      assessment.

40.   On November 15, 2017, Jessica Hensel completed the functional psychological

      assessment.

41.   On December 18, 2017, the parties met again for an Eligibility Determination meeting.

42.   Prior to the meeting, Plaintiffs again shared Dr. Troblinger’s most recent evaluation with

      the District and gave the CST permission to use it.




                                               6
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 7 of 148 PageID: 7



43.   The District did not review Dr. Troblinger’s report at the meeting.

44.   Based only on evaluations the school personnel had themselves conducted and interpreted,

      the District determined that Ar.K. was ineligible to receive special education and related

      services.

The Parents’ Request For An Independent Educational Evaluation

45.   On February 27, 2018, K.K. sent an email to Kim Rom, the school social worker at

      Parsippany-Troy Hills, who had conducted the social assessment. A redacted copy of the

      email is attached hereto as Exhibit D.

46.   In the email, K.K. stated, “I do disagree with some parts of the last evaluations, so I’m

      asking for an independent. In particular, I’d like a second opinion on his educational,

      psychological, and psychiatric status.”

47.   The District responded with a letter, which K.K. interpreted as telling her she was not

      supposed “to communicate (with) the Board via email.”

48.   Nonetheless, District personnel, specifically members of the CST, knew K.K.’s February

      27, 2018 email was a parental request for an independent educational evaluation (“IEE”).

49.   On March 19, 2018, K.K. sent a hard copy letter disagreeing with the District’s evaluations.

50.   On March 29, 2018, thirty (30) calendar days after K.K. initially requested an IEE, the

      District initiated due process seeking an order denying the request for independent

      evaluations.

51.   On April 12, 2018, the matter was transmitted to the Office of Administrative Law.

52.   By letter dated April 23, 2019, Plaintiffs withdrew their request for educational and

      psychological assessments.

53.   The parties appeared for a hearing on May 1, 2019.




                                                7
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 8 of 148 PageID: 8



54.   The parties submitted their post-hearing briefs on August 2, 2019.

55.   On August 8, 2019, ALJ Moscowitz issued a final, written decision finding that the

      evaluations conducted by the District were appropriate and denying Plaintiff’s request for

      an independent psychiatric evaluation.

56.   ALJ Moscowitz’s decision is arbitrary, capricious and contrary to law because, among

      other reasons, the Court permitted unreliable “expert” testimony; the Court ruled that

      certain District policies, which are contrary to federal regulations, nonetheless supported

      the District’s case; improperly shifted the burden upon the Plaintiffs (respondents below)

      to demonstrate that the evaluations were not appropriate; ignored facts that demonstrated

      that the District had failed to evaluate in all areas of suspected disability; and found the

      Plaintiffs had effectively waived their right to a psychiatric evaluation because they had

      failed to request it at Evaluation Planning Meeting.

57.   The Court, over Plaintiffs’ objection, permitted clearly biased witnesses, who were

      employed by the District and had participated in the challenged evaluation process, to

      testify as so-called experts.

58.   Moreover, the Court permitted the District’s expert to testify beyond the area of their

      expertise and misconstrued that testimony.

59.   For example, the Court stated that Jessica Hensel, the District’s School Psychologist,

      “asserted that a psychiatric evaluation is not even the right test for A.K. if one wanted to

      determine emotional disturbance.”

60.   Ms. Hensel did not so testify, and she did not have the requisite credentials to testify as to

      the subject matter of her testimony.




                                                8
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 9 of 148 PageID: 9



61.   ALJ Moscowitz also ignored clear statements of law in crediting this as either fact or

      opinion.

62.   To the contrary, the testimony at the hearing demonstrated that the District had failed to

      evaluate Ar.K. in all of his areas of suspected disability.

63.   The Court erred by applying Board Policy 2460, which provides that the District will not

      accept email requests from parents regarding special education evaluations, despite the fact

      that this policy violates 34 C.F.R. § 300.502(e)(2), and the District had waived its policy by

      responding to the email.

64.   New Jersey law provides that school districts in due process matters bear the burden of

      proof.

65.   Nonetheless, the ALJ found that “respondents [the Plaintiffs below] have not shown that

      the evaluations were inappropriate or that a psychiatric evaluation is either appropriate or

      necessary in this case.”

66.   In making that statement, the ALJ further stated that the Plaintiffs “provided no expert

      testimony whatsoever to counter any of the expert testimony [the District] provided.”

67.   In making that statement, the ALJ also completely ignored the factual testimony of K.K.

68.   ALJ Moscowitz improperly found that a parent seeking an independent evaluation must

      retain an expert, likely at a cost that exceeds the evaluation sought, to testify at trial. If this

      rule were the law, the right to an independent evaluation at public expense would become

      a legal nullity.

69.   ALJ Moscowitz compounded his burden-shifting error when he improperly placed upon

      the Plaintiffs a duty to request a particular evaluation at an evaluation planning meeting or

      thereafter be barred from seeking an independent evaluation in that area. Because a parent




                                                  9
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 10 of 148 PageID: 10



        is required to request independent evaluations only when they disagree with a school

        district’s evaluations, it is paradoxical to expect them to make their requests before even

        seeing the outcome of the school district’s evaluations.

                                       PRAYER FOR RELIEF

 WHEREFORE, Plaintiffs respectfully request the entry of judgment in their favor and against

 defendant Parsippany-Troy Hills Township Board of Education, granting the following relief:

        I.     Reversing the holding below that Defendant’s evaluations were appropriate;

        II.    Ordering the provision of a psychiatric evaluation at Defendant’s expense;

        III.   Holding that Plaintiffs are the prevailing parties, and entitled to reasonable

               attorneys’ fees and costs; and

        IV.    Such further or other relief as the Court deems just and proper.

                                                        JOHN RUE & ASSOCIATES
                                                        Attorneys for Plaintiffs
                                                        K.K. and A.K. o/b/o A.K.


 Dated: November 6, 2019                          By:      s/ Donald A. Soutar
                                                          DONALD A. SOUTAR




                                                10
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 11 of 148 PageID: 11



                      CERTIFICATION PURSUANT TO L. CIV. R. 11.2


        I certify that, to the best of my knowledge, this matter is not the subject of any other action

 pending in any court or of any pending arbitration or administrative proceeding.

                                                         JOHN RUE & ASSOCIATES
                                                         Attorneys for Plaintiffs
                                                         K.K. and A.K. o/b/o A.K.

 Dated: November 6, 2019                           By:      s/ Donald A. Soutar
                                                           DONALD A. SOUTAR




                                                  11
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 12 of 148 PageID: 12



                            DESIGNATION OF TRIAL COUNSEL


 Donald A. Soutar, of the law firm of John Rue & Associates, is hereby designated as trial counsel.



                                                        JOHN RUE & ASSOCIATES
                                                        Attorneys for Plaintiffs
                                                        K.K. and A.K. o/b/o A.K.


 Dated: November 6, 2019                          By:      s/ Donald A. Soutar
                                                          DONALD A. SOUTAR




                                                12
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 13 of 148 PageID: 13




          EXHIBIT A
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 14 of 148 PageID: 14




SCHENCK, PRICE, SMITH & KING, LLP
220 Park A venue
P.O. Box 991
Florham Park, New Jersey 07932
(973) 539-1000
Attorneys for Petitioner
Parsippany-Troy Hills Township Board of Education


PARSIPPANY-TROY HILLS TOWNSHIP                             STATE OF NE\V JERSEY
BOARD OF EDUCATION,                                     DEPARTMENT OF EDUCATION
                                                       OFFICE OF SPECIAL EDUCATION
                          Petitioner,
V.
                                                        PETITION FOR DUE PROCESS
K.K. and A.K. o/b/o At.K.,

                          Respondent.


       Petitioner, Parsippany-Troy Hills Township Board of Education, (hereinafter referred to
as "Petitioner" or "Board"), with its administrative offices located at 292 Parsippany Road,
Parsippany, New Jersey 07054, brings this Petition for Due Process to deny Respondent's
request for an independent evaluation of At.K.

In support of the requested relief, Petitioner says as follows:

     1.      The Parsippany-Troy Hills Township Board of Education is a body corporate with the
             power to institute lawsuits pursuant to N .J.S.A. 18A: 11-2.

     2.      The Board exercises that power herein and institutes this action in accordance with
             N.J.A.C. 6A:14-2.5(c) against ~ K l l l l (K.K.) and ~ KIii ("A.K.") on
             behalf of their son ~ KIIIIII ("At.K.") (hereinafter collectively referred to as
             "Respondents"), to deny Respondents' request for an independent evaluation of At.K.

     3.                                           and is currently•   years old. He resides at -
                                     Parsippany, New Jersey 07054, in an area served by the
           ~           -Troy Hill School District ("District"). Respondents' phone number is 1111
           - - and K.K. 's email address is                                         At.K. presently
            receives accommodations via a 504 Plan.

      4. In 2009 At.K. was classified pursuant to the Individuals with Disabilities Education Act
         (" IDEA") under the category of Preschool Child with a Disability. At.K. attended a class
         for students with disabilities and received various related services pursuant to an
         Individualized Education Plan.




(019 11945.DOC: I J

                                                   1
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 15 of 148 PageID: 15




      5. Upon information and belief, At.K. transferred to another public school district at the age
         of 3 .5 years.

     6. At.K. returned to the District for first grade where he was classified under the category of
        Other Health Impaired and attended a Language Learning Disabilities class.

     7. In the second grade, At.K. attended a general education class with in-class resource
        support for math and study skills.

      8. At the end of second grade, At.K. was re-evaluted and found ineligible for continued
         special education services. A 504 Accommodation Plan was implemented thereafter to
         provide accommodations in the general education classroom.

     9. At.K. continued to attend general education classes thereafter with a 504 Plan during the
        third, fourth and present fifth grade year.

      10. In or around late September 2017, Respondents referred At.K. to the Child Study Team
          for an evaluation due to emotional concerns including issues related to At.K.' s social
          development.

      11. Prior to the evaluation planning meeting, Respondents provided a copy of a report from
          Dr. Robert Trobliger, a licensed neuropsychologist who evaluated At.K. in May of 2017.

      12. An evaluation planning meeting was held on October 2, 2017 and it was agreed that the
          CST would take an updated social history, perform an educational assessment and a
          functional psychological assessment of At.K.

      13. The educational assessment was completed on or about November 3, 2017 by Christina
          D' Ambola, M.A., LDT-C. The evaluation included interviews with At.K. and the
          classroom teacher and classroom and testing observations. Standardized testing
          appropriate for students of At.K.'s age was also conducted. The educational assessment
          was comprehensive and appropriate in all respects.

    14. The functional psychological assessment was completed on or about November 15, 2017
        by Jessica Hensel, Certified School Psychologist. This evaluation included a review of
        records and a classroom observation as well as teacher, parent and student rating scales.
        Standardized testing was not completed during this assessment as At.K. had undergone
        such testing in May 2017. The psychological assessment was comprehensive and
        appropriate in all respects.

    15. The social history update was completed on November 6, 2017 by Kim N. Rom, School
        Social Worker. The evaluation included an interview with the parent, student and
        classroom teacher as well as a review of Dr. Trobliger's report. The updated social
        history was appropriate in all respects.

    16. At.K. 's teacher reported that while At.K. has difficulty making initial connections with
        peers, he participates in small group discussions and has friends among his peers. At.K.
        herself reported difficulty making friends however also reported that he has friends he

(01911945 DOC:I}

                                                  2
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 16 of 148 PageID: 16




            plays with during recess. He also reported having friends outside of school within his
            apartment complex.

    17. On December 18, 2017, the parties met to consider the results of the evaluations and
        determined that At.K. was ineligible for special education and related services under the
        Individuals with Disabilities Education Act.

    18. At.K. has continued to participate in the general education classroom with the assistance
        of a 504 Accommodation Plan. He achieves satisfactory academic standards and scored
        in the "Exceeding Expectations" on the Language Arts portion and "Met Expectations"
        on the Math portion of the 4th grade P ARCC assessment.

    19. On March 19, 2018, the District received correspondence from K.K. indicating that she
        "disagree[d] with some parts of the last evaluations performed by a child study team" and
        requesting independent educational, psychological and psychiatric evaluations.

      20. It is the Board's position that the evaluations it completed of At.K., coupled with the
          evaluation performed by Dr. Trobliger, were appropriate in all respects and were used for
          the purposes designated in NJ.AC. 6A:14-3.4 and 4.1.

      21. Petitioner should be permitted to deny Respondent's requested evaluations because good
          cause does not exist to order same.

      22. The requested psychological evaluation is unnecessary, inappropriate and unwarranted as
          the information gained from that evaluation would be no different from the information
          provided as a result of Ms. Hensal's psychological evaluation and Dr. Trobliger's
          neuropsychological evaluation. The requested psychological evaluation would not
          provide any new or different information pertinent to At.K.' s eligibility or requisite
          accommodations under his 504 Accommodation Plan.

      23. The requested educational evaluation is unnecessary, inappropriate and unwarranted as
          the information gained from that evaluation would be no different from the information
          provided as a result of Ms. D'Ambola's educational evaluation. The requested
          educational evaluation would not provide any new or different information pertinent to
          At.K. 's eligibility or requisite accommodations under his 504 Accommodation Plan.

      24. The requested psychiatric evaluation is unnecessary, inappropriate, unwarranted and
          potentially damaging to At.K. There is noting to indicate that At.K. has any emotional
          disability warranting evaluation.

      25. Respondents are free to obtain whatever evaluations they believe necessary for At.K. at
          their own expense. If they choose to share the reports from any privately obtained
          evaluation with the District, appropriate consideration will be accorded to those reports.
          However, the Board should not be required to fund such unnecessary and inappropriate
          evaluations.

      26. Petitioner has provided an appropriate evaluation of At.K. and has acted in accordance
          with all applicable legal requirements, including but not limited to, compliance with the

(01911945.DOC; I I

                                                  3
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 17 of 148 PageID: 17




           IDEA, 20 U.S.C.A. § 1400 et seq.; N.J.S.A. 18A:46-l et seq.; §504 of the Rehabilitation
           Act of 1973 and the corresponding Federal and State regulations.


                   WHEREFORE, Petitioner respectfully requests that an order be entered:
    1.     Declaring that Petitioner's evaluation of At.K. was appropriate in all respects; and

    2.     Denying Respondents' request for independent evaluations of At.K.; and

    3.     Granting Petitioner such other and further relief as is deemed appropriate under the
           circumstances.

                                                  SCHENCK, PRICE, SMITH & KING LLP
                                                  Attorneys for Petitioner,
                                                  Parsippany-Troy Hills Township Board of



                                                  E::1~  Katherine A. Gilfillan

Dated: March 29, 2018




(01911945 DOC:!)

                                                     4
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 18 of 148 PageID: 18




SCHENCK, PRICE, SMITH & KING, LLP
220 Park Avenue
P.O. Box 991
Florham Park, New Jersey 07932
(973) 539-1000
Attorneys for Petitioner
Parsippany-Troy Hills Township Board of Education


PARSIPPAN Y-TROY HILLS TOWNSHIP                              STATE OF NEW JERSEY
BOARD OF EDUCATION,                                       DEPARTMENT OF EDUCATION
                                                         OFFICE OF SPECIAL EDUCATION
                           Petitioner,
V.
                                                          CERTIFICATION OF SERVICE
K.K. and A.K. o/b/o At.K.,

                           Respondent.


             ROSEMARIE ROBLES, of full age, hereby certifies and says:

             I am a legal secretary with the law firm of Schenck, Price, Smith & King, LLP, Attorneys
for Petitioner, Parsippany-Troy Hills Board of Education.

        I certify that on March 28, 2018 , I forwarded an original and one copy of Petitioner's
Petition for Due Process was via electronic and first class mail, as follows:

                                  John Worthington, Director
                                  Office of Special Education
                                  New Jersey Depaiiment of Education
                                  P.O. Box 500
                                  Trenton, New Jersey 08625


       I further certify that on March 28, 2018, a copy of Petitioner's Petition for Due Process
was sent via electronic and first class mail to:




(019 11945.DOC: I)

                                                    5
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 19 of 148 PageID: 19




       SCHENCK, PRICE, SMITH & KING, LLP
       220 Park Avenue
       P.O. Box 991
       Florham Park, New Jersey 07932
       (973) 539-1000
       Attorneys for Petitioner, Board of Education
       Parsippany-Troy Hills Township School District


       BOARD OF EDUCATION                          STATE OF NEW JERSEY
       P ARSIPP ANY-TROY HILLS                     DEPARTMENT OF EDUCATION
       TOWNSHIP SCHOOL DISTRICT,                   OFFICE OF SPECIAL EDUCATION

                                Petitioner,        Agency Ref. No.
       V.


       K.K. and A.K. o/b/ o At.K.,                            CERTIFICATION OF
                                                             ANTHONY GIORDANO
                                Respondents.


                  I, Anthony Giordano, hereby certify the following:

                  1.      I am employed by the Parsippany-Troy Hills Board of Education

       (hereinafter referred to as "Board" or "District'1), in the position of Director of Pupil

       Personnel Services.

                  2.      I submit this Certification in support of the Board's request for due

       process seeking consent for the Child Study Team to complete evaluations of At.K.

       and to compel the parents' cooperation with same.

                  3.      I have reviewed the Due Process Petition submitted on behalf of the

       Board and certify that the facts contained therein are true and accurate to the best of

       my knowledge.




       (01913334.DOC,l}

                                                      1
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 20 of 148 PageID: 20




                  4.      I also certify that the documents attached to the brief are true and

       accurate copies of At.K.' s records as they are maintained by the District.

                  I certify that the foregoing statements made by me are true. I understand that if

       any of the foregoing statements made by me are willfully false, I am subject to

       punishment.




       Dated: March 29 2018




       (01913334 DOC;\}

                                                      2
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 21 of 148 PageID: 21




          EXHIBIT B
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 22 of 148 PageID: 22
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 23 of 148 PageID: 23
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 24 of 148 PageID: 24
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 25 of 148 PageID: 25
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 26 of 148 PageID: 26
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 27 of 148 PageID: 27
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 28 of 148 PageID: 28
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 29 of 148 PageID: 29
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 30 of 148 PageID: 30
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 31 of 148 PageID: 31
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 32 of 148 PageID: 32
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 33 of 148 PageID: 33
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 34 of 148 PageID: 34
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 35 of 148 PageID: 35
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 36 of 148 PageID: 36
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 37 of 148 PageID: 37
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 38 of 148 PageID: 38
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 39 of 148 PageID: 39




          EXHIBIT C
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 40 of 148 PageID: 40
                                        STATE OF NEW JERSEY
                                        OFFICE OF ADMINISTRATIVE LAW
                                        DOCKET NO. EDS 05268-18



         __________________________
                                   :
         PARSIPPANY-TROY HILLS     :
         BOARD OF ED,              :
                                   :
                   Petitioner,     :
                                   :             TRANSCRIPT
         -vs-                      :                 OF
                                   :        RECORDED PROCEEDINGS
         K.K. and A.K. on behalf   :
         of A.K.,                  :
                                   :
                   Respondent.     :
         __________________________:


                                       May 1, 2019


         BEFORE:

               THE HONORABLE BARRY E. MOSCOWITZ, A.L.J.


         APPEARANCES:


               SCHENCK, PRICE, SMITH & KING
               By: Alison L. Kenny, Esq.
               Attorney(s) for Petitioner


               JOHN RUE & ASSOCIATES
               By: Donald Soutar, Esq.
               Attorney(s) for Respondent




                                      Transcriber: Peggy Wasco
                                      CRT SUPPORT CORPORATION
                                      2082 Highway 35, P.O. Box 785
                                      South Amboy, N.J. 08879
                                      Phone: (732) 721-4330
                                      Fax:   (732) 721-7650
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 41 of 148 PageID: 41
                                 I N D E X                              2

         WITNESS              DIRECT     CROSS      REDIRECT     RECROSS

         CHRISTINA D’AMBOLA

          By Ms. Kenny           5                     33

          By Mr. Soutar                    23


         JESSICA HENSAL

          By Ms. Kenny          37                     73

          By Mr. Soutar                    66                      77


         K.K.

          By Mr. Soutar         82                   104

          By Ms. Kenny                   104
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 42 of 148 PageID: 42
                              E X H I B I T S                             3

         NO.         DESCRIPTION                           I.D.    EVID.

         J-1    Evaluation Plan                             12      105

         J-2    Educational Evaluation                      14      105

         J-3    Social Evaluation                           54      105

         J-4    Functional Psychological Evaluation         44      105

         J-5    Neuropsychological Evaluation               17      105

         J-6    Unnamed Exhibit                                     105

         J-7    Unnamed Exhibit                                     105

         J-8    E-mail from K.K. requesting
                 independent evaluations, 2/27/18           99      105

         J-9    Letter from K.K. requesting
                 independent evaluations                   101      105

         J-10   Unnamed Exhibit                                     105

         P-1    Board policy regarding Special
                 Education                                  58       59

         R-1    E-mail from K.K. to Mr. Breiten re:
                 A.K.’s issues with large groups            89      103

         R-7    A.K.’s school attendance records,
                 2016/2017                                  78      105

         R-8    E-mail from Ms. Rom to K.K. re: use
                 of report of Dr. Trobliger, 11/7/17        99      105
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 43 of 148 PageID: 43
                                  Colloquy                                4

1                     THE COURT: Today is May 1, 2019.      This is

2        Judge Moscowitz in Hearing Room One.        The case is

3        captioned Parsippany-Troy Hills Township Board of

4        Education against K.K. and A.K. on behalf of A.K.          The

5        OAL docket number is 05268-18 and the agency docket or

6        reference number is 2018-27744.

7                     If the parties could please enter their

8        appearances?

9                     MS. KENNY: Alison Kenny from Schenck, Price,

10       Smith & King on behalf of the petitioner, Parsippany-

11       Troy Hills Township Board of Education.

12                    THE COURT: Good morning.

13                    MR. SOUTAR: Good morning, Your Honor.        Donald

14       Soutar from John Rue & Associates on behalf of the

15       parents.

16                    THE COURT: Very good.    Good morning.

17                    I believe, Ms. Kenny, we’re ready for your

18       first witness.

19                    MS. KENNY: I’d like to call Cristina

20       D’Ambola.

21                    THE COURT: Okay.   If you would, please.        Take

22       your time.    And before you sit down, if you could just

23       raise your right hand so I may swear you in.

24       C R I S T I N A      D A M B O L A, PETITIONER’S WITNESS,

25       SWORN.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 44 of 148 PageID: 44
                      Colloquy / D’Ambola - Direct                      5

1                    THE COURT: Okay.    Please be seated and then

2        state and spell your name for the record.

3                    THE WITNESS: Cristina D’Ambola, C-R-I-S-T-I-

4        N-A, D’Ambola, capital D, apostrophe, capital A-M-B-O-

5        L-A.

6                    THE COURT: All right.     Thank you.

7        DIRECT EXAMINATION BY MS. KENNY:

8               Q    Good morning, Ms. D’Ambola.

9        A      Good morning.

10              Q    By whom are you currently employed?

11       A      Parsippany-Troy Hills School District.

12              Q    And can you give us a quick review of your

13       educational background?

14       A      I have a bachelor’s degree in elementary education

15       and communications, a certification in special

16       education, a master’s in special education, a second

17       master’s in administration with a supervisor’s

18       certificate, and a certificate in learning disabilities

19       teacher consultant

20              Q    Okay.   And can you describe your professional

21       work experience background?

22       A      I was a special education teacher for 14 years in

23       a previous district, in Montville prior to coming to

24       Parsippany-Troy Hills.      This is my second year as a

25       learning consultant in the Parisppany-Troy Hills School
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 45 of 148 PageID: 45
                             D’Ambola - Direct                          6

1        District.

2              Q     And other than the certifications that you’ve

3        just mentioned, do you have any other licenses or

4        certifications?

5        A     No.

6              Q     And I may have already addressed this, but

7        what capacity do you currently serve in the district?

8        A     I am a case manager and I do the educational

9        testing for students.

10             Q     Okay.   And you said you’ve had the position

11       for two years now?

12       A     This is my second year, yes.

13             Q     And what are your duties?

14       A     I case manage over two buildings in the district.

15       I consult with teachers on strategies for students and

16       what will work best for the classroom.        I observe

17       students and I also test students who potentially could

18       be eligible for special education.        I write their IEPs,

19       I make sure the IEPs are up-to-date and I write the

20       reports, as well, after testing.

21             Q     And what -- what evaluations have you been

22       trained to administer?

23       A     I have been trained to use the WIAT-III, the

24       Woodcock-Johnson IV, and I use the cognitive piece of

25       the Woodcock-Johnson.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 46 of 148 PageID: 46
                             D’Ambola - Direct                          7

1              Q      And are those standardized evaluations?

2        A     Yes, they are.

3              Q      Approximately how many educational

4        evaluations have you performed as a learning

5        disabilities teacher consultant?

6        A     I’d say over 30.

7              Q      And have you -- have you sat in on

8        identification meetings?

9        A     Yes.

10             Q      Eligibility meetings?

11       A     Yes.

12             Q      Approximately how many throughout your

13       career?

14       A     Throughout my career, over 100.

15                    MS. KENNY: Your Honor, if there’s no

16       objections, we would like to offer Ms. D’Ambola as an

17       expert in special education, as a special education

18       teacher, and learning disabilities teacher consultant,

19       educational evaluator.

20                    MR. SOUTAR: Your Honor, I would object to the

21       qualifying Ms. D’Ambola as an expert.        Ms. D’Ambola is

22       employed by the petitioner, she receives her paycheck

23       from the petitioner, and I believe she has prepared a

24       report for this case.      She is testifying as to the

25       adequacy of her report.      In these events, she is
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 47 of 148 PageID: 47
                             D’Ambola - Direct                          8

1        biased, Your Honor, and she is unable to assist the

2        Court in determining the facts that are at issue in

3        this case, so I would object to qualifying Ms. D’Ambola

4        as an expert.

5                     THE COURT: I’m not sure I understand the

6        objection.    You say she doesn’t have the training,

7        education, or experience to give an expert opinion or

8        that you think she would give an opinion that might be

9        favorable for the school district?

10                    MR. SOUTAR: I think that she will absolutely

11       give an opinion that is favorable for the school

12       district because she is paid by the school district and

13       she’s essentially testifying as to the adequacy of her

14       own work.

15                    THE COURT: So I’m -- by that statement, I

16       believe that would go to the weight of her testimony,

17       not to her expertise.      So, once again, are you saying

18       that I should not --

19                    MR. SOUTAR: You should -- you should not

20       allow her because I do not think that the testimony she

21       will give is reliable to the extent that it would help

22       the Court determine facts at issue.

23                    THE COURT: Okay.   There being no real

24       objection to the training, education, and experience --

25       really going to the weight that I give the testimony,
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 48 of 148 PageID: 48
                              D’Ambola - Direct                           9

1        the objection is overruled and I will accept Ms.

2        D’Ambola as an expert in special -- as a special

3        education teacher, LDTC, and evaluator.        Was that the

4        third that you had said?

5                     MS. KENNY: Right, as part of the LDTC.       Yes,

6        Your Honor.

7                     THE COURT: So the special education teacher

8        piece, the LDTC piece, and the evaluator piece, you’re

9        saying that’s in reference to being an LDTC?

10                    MS. KENNY: Yes, Your Honor.

11                    THE COURT: Okay.   Very good.    All right.

12       BY MS. KENNY:

13             Q      Ms. D’Ambola, when did you first become

14       familiar with A.K.?

15       A     Last year in -- when we had the ID meeting in

16       October of 2017.

17             Q      Okay.   And did you participate at the

18       identification meeting?

19       A     I did.

20             Q      And are you aware of how he was referred to

21       the child study team?

22       A     Yes.

23             Q      How was he referred?

24       A     He was referred by his parents.       They wanted a

25       child study team evaluation.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 49 of 148 PageID: 49
                             D’Ambola - Direct                         10

1              Q      And at that initial identification meeting,

2        was it determined that evaluations would be conducted?

3        A     Yes.

4              Q      And did you participate in the evaluation

5        planning part of the meeting?

6        A     Yes.

7              Q      During -- in advance of the meeting or at the

8        meeting, did you review any records for -- any -- any

9        of A.K.’s records?

10       A     His schoolwork.    I did look at his schoolwork.

11             Q      And was his classroom teacher at the

12       evaluation planning meeting?

13       A     Yes, she was there.

14             Q      Did she share her opinions or observations of

15       A.K. in the classroom during the eval planning meeting?

16       A     Yes, she did.

17             Q      And do you recall any specific discussions

18       about what evaluations were needed for A.K. at that

19       meeting?

20       A     We had decided we would do an educational and we

21       would do -- Mrs. Hudson would do a psychological and

22       then we would do the social history.

23                    THE COURT: I’m sorry.    Could you just repeat

24       those three one more time?

25                    THE WITNESS: The educational --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 50 of 148 PageID: 50
                             D’Ambola - Direct                         11

1                    THE COURT: It was decided that you would

2        perform the --

3                    THE WITNESS: I do the educational, yes.

4                    THE COURT: You did the educational.       But then

5        --

6                    THE WITNESS: Social history --

7                    THE COURT: Okay.

8                    THE WITNESS: -- was done by our social

9        worker.

10                   THE COURT: And then you mentioned another

11       one?

12                   THE WITNESS: I think Jessica did the

13       psychological, the WISC-V.

14                   THE COURT: Okay.    So your testimony is that

15       it was determined at the meeting to do an educational,

16       a social history, and a psychological and you did the

17       educational and --

18                   THE WITNESS: Yes, I did the educational.

19                   THE COURT: Okay.    Thank you.

20       BY MS. KENNY:

21              Q    You have two binders in front of you.

22       A      Uh huh.

23              Q    One says “Joint Exhibits.”

24       A      Uh huh.

25              Q    You can turn to page one.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 51 of 148 PageID: 51
                             D’Ambola - Direct                         12

1        A     Uh huh.

2              Q      Is that the evaluation plan that was

3        developed at the meeting?

4        A     Yes.

5                                                 (J-1 Marked for

6                                                 Identification)

7              Q      And were there discussions -- were the

8        parents at the meeting?

9        A     Yes.

10             Q      And were there discussions during the meeting

11       as to what evaluations -- I mean, you just told us what

12       evaluations were determined.       Was there discussions at

13       the meeting about which ones would be appropriate, why

14       those would be appropriate?

15       A     Yes.

16             Q      And during the course of the evaluation

17       planning meeting, did anyone disagree with the

18       evaluation plan that was developed?

19       A     No.

20             Q      Did the parents request any additional

21       evaluations during that meeting?

22       A     No.

23             Q      And was there any discussions during the

24       meeting as to A.K.’s areas of suspected disability?

25       A     We talked about possibly maybe specific learning
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 52 of 148 PageID: 52
                              D’Ambola - Direct                          13

1        disabilities we were looking for and the parents had

2        expressed that his emotional state, they were concerned

3        with, so we would be looking at emotionally disturbed,

4        which was checked off as well.

5              Q      Is a psychiatric evaluation required to

6        classify a student as emotionally disturbed?

7        A     I believe so.    We didn’t do one.     Well, we didn’t

8        -- Jessica did a functional.

9              Q      Is a psychiatric evaluation required?       Are

10       you aware?

11       A     I’m not aware of that.

12             Q      Okay.   And you already testified that you --

13       that you conducted an evaluation, so can you describe

14       the process by which you evaluated A.K.?

15       A     I looked at his report card prior to observing him

16       in the classroom.     I looked at more work samples.        I

17       then went in to observe him during a language arts

18       lesson.   He was seated at the front of the room.          He

19       was working independently.      He was asking questions,

20       conversing with his teacher.       He was then working with

21       a group of students and they were working nicely

22       together as a group.

23             Q      Was there any -- any concerns?      Did any

24       concerns pop out at you during the evaluation -- during

25       your observation?     I’m sorry.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 53 of 148 PageID: 53
                             D’Ambola - Direct                         14

1        A     No.

2              Q      And then did you also test A.K. as part of

3        your evaluation?

4        A     I did.

5              Q      What test (out of microphone range)?

6        A     I gave him the Woodcock-Johnson IV Test of

7        Achievements.

8              Q      And if you could turn to page two in that

9        same binder, is that a copy of your report?

10       A     Yes.

11                                                (J-2 Marked for

12                                                Identification)

13             Q      And how did you select the Woodcock-Johnson?

14       A     It is a standardized test and it is a national

15       test and is also used by the District.

16             Q      And what -- what does the -- what does the

17       Woodcock-Johnson test?

18       A     It measures abilities in reading, writing, and

19       mathematics.

20             Q      And you said it was a national test.       Is it -

21       - is it recognized in your field as a appropriate

22       measure for students of A.K.’s age at the time?

23       A     Yes.

24             Q      Is it standardized?

25       A     Yes.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 54 of 148 PageID: 54
                             D’Ambola - Direct                           15

1              Q     And how did A.K. do on the test.

2        A     A.K. did very well on the test.       He was in the

3        average to high average, almost superior range, on the

4        subtests and clusters.

5              Q     Okay.   And if you would just turn to the last

6        two pages of your report, you report the scores.          You

7        certainly don’t need to read them to us.

8        A     Uh huh.

9              Q     Just in reviewing his scores and at the time

10       of the testing, did he -- were there any areas that

11       stood out as a particular strength or weakness for him?

12       A     No weaknesses, a lot of strengths, especially --

13       if I could just -- his writing samples.        He was -- he’s

14       a great writer.

15             Q     And (out of microphone range), you were able

16       to obtain valid scores?

17       A     Uh huh.

18             Q     Did you have any concerns about the testing

19       regarding obtaining a valid -- a valid -- the validity

20       of the scores?

21       A     Not at all.

22             Q     Can you just describe the environment in

23       which you tested A.K.?

24       A     I took A.K. into our child study team room.         I

25       interviewed him first, got to know him a little bit,
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 55 of 148 PageID: 55
                              D’Ambola - Direct                          16

1        made him comfortable.      I remember he was worried that

2        he was going to miss mathematics, so I said he wouldn’t

3        miss it, so I took him in two sessions so that he

4        wouldn’t miss certain things, group work, and he

5        wouldn’t miss a lot of his classroom work.         He was very

6        comfortable.     I remember when I went back the second

7        time, he jumped right up and came to the door and he

8        was conversational and he really was a pleasure to work

9        with.

10               Q     While you were testing him, how was -- how

11       would you have assessed his demeanor, so to speak?          I

12       mean, your -- one of the identified classification

13       categories was emotionally disturbed, so, you know,

14       were you looking for components of that?

15       A       I was looking to see if I saw if he was anxious or

16       anything or nervous.      He was not.    He was very

17       confident.     He worked very well.     He was diligent.    If

18       he -- he asked questions if needed.        He was not

19       nervous, especially during the timed tasks.         I do

20       enforce -- you know, if the children -- when I give

21       timed tasks, that you have a certain amount of time and

22       you have to do your best, because that’s usually -- if

23       there were something, I would see it during one of

24       those.      He did not exhibit any nervousness.     He said,

25       “Okay, I’ll do it” and he worked -- he was very
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 56 of 148 PageID: 56
                              D’Ambola - Direct                        17

1        persistent with those.

2              Q      And if you could turn to page five of the

3        book, have you seen this report before?

4        A     Yes.

5              Q      Did you review this report as part of the

6        evaluation process and how -- how was this report

7        obtained by the District?

8        A     The parents provided it.

9              Q      Okay.   And just for the record, it’s a

10       neuropsychological evaluation by Dr. Trobliger

11       (phonetic), if I’m pronouncing that correctly.

12                                                (J-5 Marked for

13                                                Identification)

14                    And did Dr. Trobliger conduct any educational

15       assessments?

16       A     Yes.

17             Q      And did you review the results of those?

18       A     I did.

19             Q      And what educational testing was used by Dr.

20       Trobliger?

21       A     The WIAT-III.

22             Q      And generally speaking, not specific to A.K.,

23       how does the WIAT compare with the Woodcock?

24       A     The WIAT is very challenging.       It’s a more

25       challenging test, educationally.       I have given
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 57 of 148 PageID: 57
                              D’Ambola - Direct                        18

1        components of it so I am familiar with it at that age

2        level.    And A.K., for a very challenging test, he did

3        very, very well.

4              Q      Okay.   And did Dr. Trobliger report the

5        scores anywhere?

6        A     Yes.

7              Q      Can you describe where you are?

8        A     Third to the last page.

9              Q      Okay.   So it looks like a big chart?

10       A     Yes, a chart.     It says, “WIAT-III.”

11             Q      Okay.   And how did the results that Dr.

12       Trobliger obtained on the WIAT compare with the results

13       you obtained on -- for A.K. on the Woodcock-Johnson?

14       A     Similar and better.

15             Q      In comparing the scores, did you have any

16       concerns?

17       A     No.

18             Q      Are they -- generally speaking, are they --

19       is the WIAT and the Woodcock-Johnson -- are the scores

20       comparable?    Can --

21       A     Yes.

22             Q      And going back to your evaluation, other than

23       the observation, the interview, and the Woodcock-

24       Johnson, did you use any other assessment tools?

25       A     No.    First, when I was done testing with the
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 58 of 148 PageID: 58
                             D’Ambola - Direct                         19

1        subtests of the Woodcock, I score them and I see if

2        there are any areas of indication that I should do any

3        further testing.     And because he scored so well, I did

4        not because it would not show up in any other

5        components of testing.

6              Q     Are there times that you, for other students,

7        where you do do additional tests?

8        A     Oh, yes.

9              Q     Generally speaking, no specifics, but what --

10       can you provide me, like, an example?

11                   MR. SOUTAR: Objection.      Relevance.

12                   THE COURT: Sustained.     Move on.

13                   MS. KENNY: Okay.

14       BY MS. KENNY:

15             Q     What conclusions did you reach from your

16       evaluation of A.K.?

17       A     A.K. is performing at grade level or above.         He is

18       very confident with his schoolwork.        He seemed to, in

19       the classroom, get along very well with his peers and

20       he’s a very determined worker and he’s a very hard

21       worker in school.

22             Q     Was there any peer conflict that came to

23       light during -- during your assessments?

24       A     No.

25             Q     Did any teachers report it to you during the
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 59 of 148 PageID: 59
                               D’Ambola - Direct                       20

1        assessments?

2        A       No.

3                Q      And did you attend an eligibility meeting for

4        A.K.?

5        A       Yes.

6                Q      And at that meeting, did you -- did the

7        parents attend the meeting as well?

8        A       Yes.

9                Q      Did you review your report -- explain it

10       during the meeting?

11       A       Yes.

12               Q      Did the parents have any questions for you

13       about your report?

14       A       No questions.   They didn’t -- you know, they

15       didn’t agree with my results, but they did not have any

16       questions.

17               Q      What do you mean by, they didn’t agree with

18       your results?

19       A       Well, that he wasn’t eligible, so they wanted

20       more, you know, than what we could provide.

21               Q      Did they have any -- was there any concerns

22       expressed specifically to your educational evaluation?

23       A       No.

24               Q      At the eligibility meeting, did the parents

25       request any additional evaluations at that time?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 60 of 148 PageID: 60
                             D’Ambola - Direct                         21

1        A     No.

2              Q      And you just said that the team determined

3        that he was not eligible during that eligibility

4        meeting, but did you have any concerns about the

5        assessments that were available?       Did you feel as

6        though -- did you have any concerns about the

7        assessments that were --

8        A     No.

9              Q      -- available to the team at that meeting?

10       A     No.

11             Q      Did you believe that there was any additional

12       information that was necessary to determine his

13       eligibility?

14       A     No.

15             Q      And were you able to determine whether --

16       strike that.    And based on your assessment, would you

17       say that you were able to determine A.K.’s present

18       level -- present level of academic and functional

19       performance --

20       A     Yes.

21             Q      -- at that time?

22       A     Yes.

23             Q      And do -- did you think that there was any

24       additional information necessary to determine whether

25       he had a disability?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 61 of 148 PageID: 61
                             D’Ambola - Direct                         22

1        A     No.

2              Q      Do you have any reservations about the

3        appropriateness of the collective initial evaluation as

4        completed by the CST?

5        A     No.

6              Q      In your professional opinion, was your

7        evaluation appropriate for assisting the team in

8        determining his eligibility?

9        A     Yes.

10             Q      Do you have any reservations about the

11       appropriateness of your -- of the evaluation you

12       personally conducted?

13       A     No.

14             Q      Why not?

15       A     It’s a standardized test and it’s used -- it’s

16       used across the nation and it assesses him at his age,

17       and even when you run the numbers at grade level, he is

18       performing at grade level and above.

19             Q      What is your professional -- in your

20       professional opinion, did the evaluation performed

21       comprehensively assess A.K. in all areas of suspected

22       disability?

23       A     Yes.

24             Q      And what is your professional opinion as to

25       whether additional evaluations would be useful for
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 62 of 148 PageID: 62
                            D’Ambola - Direct / Cross                  23

1        A.K.?

2        A       Based on our evaluations, we didn’t feel any

3        addition -- additional evaluations would be useful

4        because he performed very well, he was very confident,

5        and nothing showed in our testing that would warrant

6        anything additional.

7                Q       In your professional opinion, if A.K. had a

8        psychiatric diagnosis, would that impact his -- the

9        eligibility determination that was made?

10       A       No.

11               Q       Why not?

12       A       He’s still able to do grade-level and above work.

13       Like, he’s still performing very well in school.

14                       MS. KENNY: Okay.   No further questions, Your

15       Honor.

16                       THE COURT: Okay.   Thank you.

17                       Whenever you’re ready.

18       CROSS EXAMINATION BY MR. SOUTAR:

19               Q       Good morning.

20       A       Good morning.

21               Q       I want to ask you just a few follow-up

22       questions about your report and about the evaluation

23       process.

24       A       Sure.

25               Q       So you testified earlier that one of A.K.’s
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 63 of 148 PageID: 63
                             D’Ambola - Cross                          24

1        areas of suspected disability was that he was

2        emotionally disturbed, correct?

3        A     Yes.

4              Q      And you conducted an educational evaluation,

5        correct?

6        A     Correct.

7              Q      And the educational evaluation does not

8        address whether A.K. was emotionally disturbed, does

9        it?

10       A     No, it’s his education.

11             Q      It assesses his academic performance and I

12       don’t think -- and you would agree that A.K. is

13       performing well academically, at the level of his

14       peers?

15       A     Yes.

16             Q      The team decided to do three evaluations,

17       correct?

18       A     Yes.

19             Q      Your educational, they did a social history,

20       and they also did a functional psychological

21       evaluation, right?

22       A     Correct.

23             Q      The form that’s printed up has written on it,

24       “Psychological Evaluation” has a check box, doesn’t it?

25       A     I’d have to --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 64 of 148 PageID: 64
                               D’Ambola - Cross                        25

1              Q      You can look at exhibit one, joint exhibit

2        one, page two.

3        A     It says, “Functional -- Psychological Functional”

4        next to it.

5              Q      Right.   And so, “Functional” is written in.

6        A     Yes.

7              Q      Correct?   Okay.   And you didn’t conduct the

8        functional evaluation part?

9        A     I did not.

10             Q      And you didn’t conduct the social --

11       A     No, I did not.

12             Q      -- history part.    Okay.   Now, your

13       educational evaluation begins with a statement that

14       says that the parents’ concerns were with A.K.’s social

15       and emotional well-being, right?

16       A     Correct.

17             Q      And we’ve already testified that your report

18       really didn’t address that -- that area, did it?

19       A     He would have -- sometimes when I -- if I could

20       just say, sometimes when I test, if children are

21       nervous or have anxiety, that would come up during an

22       educational test and that’s why, as part of our team

23       testing, we do the educational.       I’ve had experiences

24       where children have become nervous or they cry during

25       testing and I’ve had to stop testing.        So that’s why we
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 65 of 148 PageID: 65
                             D’Ambola - Cross                          26

1        do have to do educational, because if there is an

2        emotional component, it does -- most of the time, would

3        show up during an educational because that would impact

4        their education.

5              Q     So if I understand you correctly, the

6        emotional aspect may show up.

7        A     It could, yeah.

8              Q     But it doesn’t always show up.

9        A     It’s -- I’ve -- when there is an emotional

10       component, I have seen it, yes.

11             Q     You have seen it.

12       A     I -- I just tested -- re-evaluated a student in

13       fifth grade where I saw high anxiety during my testing.

14             Q     But it doesn’t necessarily mean that it

15       always shows up, does it?

16       A     Most of the time, it does.      I have to say, you

17       know, even when I was a special education teacher

18       sitting in on meetings, anxiety, when the student

19       exhibited during testing, it has come up.

20             Q     Now as part of your educational evaluation,

21       you reviewed a statement from A.K.’s teacher.         Is that

22       correct?

23       A     I -- I interviewed the -- I always and I interview

24       the teacher.    I talk to the teacher about the student.

25             Q     So you interviewed Ms. Correra (phonetic)
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 66 of 148 PageID: 66
                             D’Ambola - Cross                          27

1        (out of microphone range).

2        A     Yes.

3              Q      During that interview, do you recall Ms.

4        Correra telling you that even when A.K. is absent, he

5        makes up his work quickly?

6        A     Yes.

7              Q      And when you gave your report, your report

8        was in the beginning of November --

9        A     Yes.

10             Q      -- of 2017, correct?

11       A     Yes.

12             Q      And so, school had been in session for, what,

13       six, seven weeks by that point?

14       A     Yes.

15             Q      Did you think it was unusual that that early

16       in the school year, Ms. Correra was mentioning

17       absences?

18       A     No, that didn’t occur to me.

19             Q      Did you check at all whether A.K. -- A.K.’s

20       attendance had been regular by that point?

21       A     No.

22             Q      Would that impact your decisions one way or

23       another on your evaluation?

24       A     No.

25             Q      Even with respect to the side issue of your
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 67 of 148 PageID: 67
                               D’Ambola - Cross                        28

1        evaluating whether somebody is emotionally disturbed?

2        A     He would -- no, he would -- usually with the

3        educational testing, he was -- he didn’t -- even when I

4        talked with him, he didn’t indicate that he -- you

5        know, anything with being absent or school or anything

6        that he didn’t like or -- you know, because we do talk

7        about school and what he likes and doesn’t like and

8        things like that.

9              Q     So you didn’t investigate whether absence was

10       an issue with A.K. at that point?

11       A     No, I looked at the -- I always look at the report

12       card, you know, from the previous year, and again, like

13       you said, school had, you know, just begun --

14             Q     Uh huh.

15       A     -- so he didn’t have a report card at that point.

16       It wasn’t coming until December.

17             Q     Do you recall if you looked at his prior

18       year’s report card?

19       A     Yes, I look -- I look at it mostly for grades and

20       work habits and things like that.

21             Q     Did you check his absence on his report card?

22       A     I don’t recall.

23             Q     In your experience, what would -- what would

24       be an excessive absence for a student in the fourth or

25       fifth grade?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 68 of 148 PageID: 68
                              D’Ambola - Cross                         29

1                      MS. KENNY: Objection, Your Honor.     I think

2        this goes beyond the scope of what this witness --

3                      THE COURT: Well --

4                      MS. KENNY: -- really even has knowledge of.

5        I mean --

6                      THE COURT: We can go beyond the scope.      That

7        part -- that part is okay, so overruled.

8                      THE COURT: You can answer.

9        BY MR. SOUTAR:

10             Q       You can answer the question.

11       A     Okay.    I guess (out of microphone range) excessive

12       would be being absent three to four times every week.

13       I mean, that’s excessive.

14             Q       And -- and so, it’s your testimony that

15       somebody could be absent twice a week, every week of

16       school, and that would not be excessive?

17       A     If it’s impacting their education, then yes.

18             Q       Would it surprise you to know that, in fourth

19       grade, A.K. was absent 28 times during the year?

20       A     That’s a lot.    You know, that’s --

21             Q       And -- now, you also testified that you

22       reviewed Dr. Trobliger’s report before doing yours and

23       I think you testified that you looked at it in enough

24       detail to be able to compare the WIAT scores with the

25       Woodcock-Johnson scores.      (Out of microphone range), so
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 69 of 148 PageID: 69
                               D’Ambola - Cross                         30

1        you also testified that these are standardized tests.

2        A       Yes.

3                Q      And do I understand correctly that

4        standardized tests means that they are objective?

5        A       Yes.

6                Q      And so, the student takes the test and they

7        are compared among a large range of students and

8        there’s really no subjective element to it.         You look

9        at the scores and that tells you your answers.          Is that

10       correct?

11       A       It’s comparable to their class performance as

12       well.

13               Q      So do you figure the class performance into

14       the scores on the WIAT or the Woodcock-Johnson?

15       A       That, we don’t.   But when we -- looking to

16       classify a student, if their class performance

17       academically is not up to par, it will show up in our

18       testing -- in my testing, at least, it will.         There

19       will be an impact.

20               Q      Now when you were looking at Dr. Trobliger’s

21       report just a few minutes ago -- this is exhibit five -

22       - you noted at the end that there were several scores

23       listed in the table.

24       A       Uh huh.

25               Q      I think you testified this was the last three
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 70 of 148 PageID: 70
                              D’Ambola - Cross                          31

1        pages.

2        A     Yes.

3              Q      Now if -- if you turn to the second page from

4        the end -- these are on the table still -- did you

5        notice when you reviewed Dr. Trobliger’s report -- this

6        is five lines from the bottom -- that A.K.’s scores on

7        a different test show that he was in a clinically

8        significant risk for anxious and depressed conduct?

9        A     Yes, I did see that.

10             Q      Okay.   Did you --

11       A     And I looked for that in my testing and I did not

12       -- he did not -- it wasn’t indicated when he was

13       testing with me.

14             Q      Okay.   But you did notice that.

15       A     Uh huh.

16             Q      And did you also notice that he was also in

17       the clinically significant range for withdrawn and

18       depressed?

19       A     Yes.

20             Q      And the same thing for somatic complaints.

21       A     Yes.

22             Q      And social problems.

23       A     Yes.

24             Q      And you also testified earlier, I believe,

25       that the parents didn’t agree with the results.          Did
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 71 of 148 PageID: 71
                              D’Ambola - Cross                         32

1        the school, at that point, offer to provide any

2        additional testing?

3        A     No, there wasn’t any additional testing.        We

4        offered a 504 plan --

5              Q      Okay.

6        A     -- which he had previously.

7              Q      Are you aware that at some -- sometime later,

8        that the parents requested an independent educational

9        evaluation in the area of a psychiatric report?

10       A     Yes.

11             Q      And how did you become aware of that?

12       A     They had -- it was just kind of like mentioned

13       among.    It wasn’t -- I didn’t know who or when it was,

14       you know, going to be conducted or if it was going to

15       be conducted.

16             Q      Okay.   So you -- you basically had nothing to

17       do with the request for a psychiatric independent

18       evaluation?

19       A     No, no.

20                    MR. SOUTAR: Okay.    Nothing further, Your

21       Honor.

22                    THE COURT: Okay.

23                    Anything else?

24                    MS. KENNY: Just a few quick redirects, Your

25       Honor.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 72 of 148 PageID: 72
                               D’Ambola - Redirect                      33

1                      THE COURT: Go ahead.

2        REDIRECT EXAMINATION BY MS. KENNY:

3              Q       If you could turn to page five -- I’m sorry -

4        - tab five.     During cross examination, you were

5        directed to the -- those clinically -- those scores

6        that are listed as “clinically significant.”          And if

7        you look at the bottom of -- I guess it’s the third to

8        last page, they’re identified as “CDCL.”         Is that

9        correct?

10       A     Second to last or third?

11                     THE COURT: Third to last, at the bottom.

12                     MS. KENNY: Third to the last.

13                     MR. SOUTAR: Third to the last.      Sorry.

14       BY MS. KENNY:

15             Q       So there’s --

16                     THE COURT: One, two, three, four, five lines

17       up.

18       BY MS. KENNY:

19             Q       -- there’s the WIAT that you testified and

20       then there’s kind of that big black line.

21       A     Hold on.    I’m on the wrong page.     Sorry.

22             Q       Should have numbered them.

23       A     Okay.    So the WIAT?    Okay, down here.    Yes, I see

24       it.   Okay.

25             Q       Okay.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 73 of 148 PageID: 73
                              D’Ambola - Redirect                      34

1        A     Got it.

2              Q      Are you -- are you familiar with the CDCL?

3        A     No.

4              Q      Okay.   But if I could direct you to page --

5        go back to the beginning.

6        A     Hold on.   This is coming apart.      Okay.   Got it.

7              Q      If you could -- sorry -- if you could then

8        turn seven pages in, the top of the page will say “Self

9        Report Measures.”

10       A     Yes.

11             Q      And then the next paragraph down, do you see

12       -- do you see the letters “CDCL” there?

13       A     Hold on.

14             Q      Like kind of a third of the way down the

15       page, the very end, in parentheses.

16       A     Still looking.

17             Q      Much higher.

18       A     Much higher.     Yes.

19             Q      Okay.   And although you just said that you’re

20       not familiar, based on this sentence, is the CDCL

21       administered directly to A.K.?

22       A     From us or --

23             Q      No, when -- when it’s given, who -- based on

24       this sentence, who -- who conducts -- who completed the

25       information that resulted in the CDCL?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 74 of 148 PageID: 74
                       D’Ambola - Redirect / Colloquy                  35

1        A     This doctor did.

2              Q       The doctor administered it, but who was the

3        informant?

4        A     Can you rephrase that?

5              Q       If you read -- can you read that sentence?

6        It says, “Observer report measures.”        You don’t need to

7        read it out loud.

8        A     Okay.    His Mom.

9              Q       So -- so based on this information, did --

10       was A.K. responsible for providing the responses on the

11       CDCL that resulted in the clinical (out of microphone

12       range)?

13                     MR. SOUTAR: Objection.

14                     THE WITNESS: No.

15                     MR. SOUTAR: I think that this witness is

16       being asked to testify beyond the scope of her

17       expertise.

18                     THE COURT: Sustained.    The witness testified

19       she doesn’t know what the CDCL is.        I -- I see, though,

20       Ms. Kenny, what you’re driving at.        It’s in the report.

21                     MS. KENNY: Okay.   No further questions then,

22       Your Honor.

23                     THE COURT: Okay.   Any follow-up?

24                     MR. SOUTAR: No, Your Honor.

25                     THE COURT: All right.    Thank you very much.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 75 of 148 PageID: 75
                                  Colloquy                             36

1                     THE WITNESS: Thank you.

2                     THE COURT: You may step down.

3                     Do you want to take a break?     Witnesses here?

4                     MS. KENNY: Yes, our next witness is not quite

5        here yet, Your Honor.

6                     THE COURT: No problem.    It’s a credit to both

7        of you for being so efficient, so that’s a good thing.

8        All right.    So let’s take a break.      We’ll go off the

9        record.

10                               (BRIEF RECESS)

11                    THE COURT: All right.     We’re back on the

12       record after a short break and I believe we’re ready

13       for your next witness.

14                    MS. KENNY: Yes, Your Honor.     I’d like to call

15       Jessica Hensal to the stand.

16                    THE COURT: Okay.   If you would please come

17       forward?    And before you sit down, if you could just

18       raise your right hand so I may swear you in.

19       J E S S I C A     H E N S A L, PETITIONER’S WITNESS,

20       SWORN.

21                    THE COURT: Please be seated and then state

22       and spell your name for the record.

23                    THE WITNESS: Jessica Hensal, J-E-S-S-I-C-A,

24       H-E-N-S-A-L.

25                    THE COURT: Thank you.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 76 of 148 PageID: 76
                               Hensal - Direct                         37

1        DIRECT EXAMINATION BY MS. KENNY:

2              Q      Good morning, Ms. Hensal.     By whom are you

3        currently employed?

4        A     Parsippany-Troy Hills.

5              Q      And what is your educational background?

6        A     I graduated college with a B.S. in psychology from

7        James Madison University, I received my master’s in

8        child and adolescent clinical psychology from Montclair

9        State, and then I have a certificate in school

10       psychology.

11             Q      Okay.   And do you hold any other licenses or

12       certifications?

13       A     Just the school psychology.

14             Q      Okay.   And can you describe your professional

15       work experience?

16       A     I was hired in Parsippany in September 2012 and

17       that’s my first.

18             Q      Okay.   And what’s your -- what’s your title

19       of the job?

20       A     School psychologist.

21             Q      Okay.   And is that the only position that

22       you’ve held throughout your time?

23       A     Yes.

24             Q      And how long have you held this position?

25       Oh, you just said that -- sorry.        I’ll strike that.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 77 of 148 PageID: 77
                                 Hensal - Direct                       38

1        What are your duties as a school psychologist in

2        Parsippany?

3        A     I evaluate children for special education.         I also

4        case manage special education students.        I do

5        counseling.     All of that.

6              Q       Is the counseling just for special education

7        students?

8        A     Yes.

9              Q       And have you been trained to administer any

10       evaluations?

11       A     Yes, I have.

12             Q       What evals?

13       A     I do the intelligence testing on the team and then

14       I also give behavioral measures.

15             Q       Okay.    Can you -- specifically what -- what

16       tests have you been trained on?

17       A     Sure.    The WISC, the Wechsler Intelligence Scale

18       for Children -- that one -- and then I’ve done the

19       Stanford-Binet.

20             Q       And as -- approximately how many

21       psychological evaluations have you performed as a

22       school psychologist?

23       A     Oh, many.       Over 70, I would say.

24             Q       And in your role as a school psychologist, do

25       you sit in -- sit at -- participate in identification
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 78 of 148 PageID: 78
                              Hensal - Direct                          39

1        meetings?

2        A     Yes, I do.

3              Q      Eligibility meetings?

4        A     Yes, I do.

5              Q      IEP meetings?

6        A     Yes.

7              Q      Approximately how many throughout your

8        career?

9        A     At least 10 a year, I would say, so 70.

10             Q      Are you required to have any continuing

11       education classes to maintain your certification as a

12       school psychologist?

13       A     No, however, we have Professional Development with

14       the District.

15                    MS. KENNY: Your Honor, if there’s no

16       objection, I would like to offer Ms. Hensal as an

17       expert in school psychology.

18                    MR. SOUTAR: Your Honor, I’d just like to

19       renew my objection as to the bias of the witness.          I’m

20       happy to repeat my arguments.

21                    THE COURT: No, that’s okay.     They’re on

22       there.    Again, it goes to the weight, not to the

23       expertise, and the objection is overruled and we will

24       have Ms. Hensal accepted as an expert in school

25       psychology.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 79 of 148 PageID: 79
                                 Hensal - Direct                       40

1        BY MS. KENNY:

2                Q      Ms. Hensal, when did you first become

3        familiar with A.K.?

4        A       The parents had written a letter for an evaluation

5        and that’s when I became familiar.

6                Q      Do you know the approximate time frame for

7        that?

8        A       No, I’m not (sic).    I don’t remember when the

9        letter was written.

10               Q      And in -- for -- what’s your role for -- for

11       A.K.?       Were you -- did you have any responsibility to

12       him?

13       A       I was the case manager, so once I received the

14       letter, then I sent -- we selected a date and I sent

15       out the letter to the parent.

16               Q      Okay.   And the letter was -- selected a date

17       and a letter regarding what?

18       A       Oh, I’m sorry.    For -- invitation to the

19       identification meeting.

20               Q      Okay.   And did you participate in that -- in

21       that identification meeting?

22       A       Yes, I did.

23               Q      And the parents were also in attendance?

24       A       Yes.

25               Q      I won’t go through the whole thing.     There’s
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 80 of 148 PageID: 80
                                Hensal - Direct                        41

1        -- I’m sorry -- in front of you, there’s two binders.

2        If you could open the one that says “Joint,” open to

3        tab one, the last page.      Is that -- sorry -- is that a

4        sign-in sheet from the -- from that initial meeting?

5        A      Yes.

6               Q      And does that accurately reflect the

7        participants at the meeting?

8        A      Yes, it does.

9               Q      And as the case manager, what was discussed

10       at that initial identification meeting?

11       A      Because the parents wrote a letter, we asked the

12       parents what their concerns were.        They had social

13       emotional concerns for A.K. and we decided, from that,

14       to go ahead with testing.

15              Q      Did the -- based on this, the general

16       education teacher was in attendance.

17       A      Yes.

18              Q      Did she share in the parents’ concerns

19       regarding the social emotional issues that they raised

20       at the meeting?

21       A      No, she did not.

22              Q      Did she express that at the meeting?

23       A      Yes, from my -- from what I remember, yes, she

24       did.

25              Q      Do you remember anything specific about what
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 81 of 148 PageID: 81
                               Hensal - Direct                          42

1        the classroom teacher might have said about him?

2        A     She said that he was an excellent student.         She

3        didn’t see any emotional concerns in the classroom.            I

4        remember her saying that sometimes he’s -- he doesn’t

5        want to work with other children but that he will work

6        with them with her -- with her support.

7              Q      Did she comment as to his success at working,

8        you know, especially in situations where he did not

9        want to?

10       A     Yeah, academically, she said he was okay.

11             Q      And did you review any records at the

12       evaluation planning meeting?

13       A     Yes.   The parents had done an independent

14       neuropsychiatric evaluation.

15             Q      Okay.   If you turn to page -- I’m sorry --

16       tab five.

17       A     Yup.

18             Q      Is that the report?

19       A     Yes.

20             Q      And in advance of the meeting, did you

21       conduct any observations of A.K. in the school?

22       A     Before the meeting?

23             Q      Yes.

24       A     No.

25             Q      Do you -- do you recall any discussions about
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 82 of 148 PageID: 82
                              Hensal - Direct                          43

1        what evaluations were needed for A.K. at that meeting?

2        A     Yes.   The intelligence scale was already done, as

3        well as the WIAT, which is an educational evaluation,

4        so that’s -- we decided not to do those.         I did more of

5        a functional to see, because this was done the year

6        prior, to see what the teacher reported.

7                     THE COURT: When you say “this was done the

8        year prior,” you’re referring to?

9                     THE WITNESS: This was done when he was in

10       fourth grade.

11                    THE COURT: What was?

12                    THE WITNESS: Oh, this, the

13       neuropsychological.

14                    THE COURT: Okay.   Thanks.

15                    THE WITNESS: Sorry.

16                    THE COURT: No, that’s okay.     Just wanted the

17       record to be clear.

18                    THE WITNESS: Yeah.

19       BY MS. KENNY:

20             Q      Is it typical to only do a functional

21       psychological assessment?

22       A     No, typically, we don’t have parents already do a

23       -- have a private eval.

24             Q      And you reviewed this evaluation prior to

25       determining that you would only conduct a functional --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 83 of 148 PageID: 83
                              Hensal - Direct                          44

1        A     Yes.

2              Q      -- psychological?    Did you have concerns

3        about any of the psychological testing that was

4        reported in the neuropsych?

5        A     No.

6              Q      Was -- was there any other evaluations that

7        were -- possible evaluations that were discussed at the

8        evaluation planning meeting that the team determined --

9        decided not to conduct?

10       A     Not that I recall, no.

11             Q      Did the parent request any specific

12       evaluation during that meeting?

13       A     No.

14             Q      What area of suspected disability did -- was

15       identified for A.K.?

16       A     Emotionally disturbed.

17             Q      And is a psychiatric evaluation required to

18       classify a student as emotionally disturbed?

19       A     No.

20             Q      And if you can turn to -- I’m sorry.       And

21       what -- strike that.     If you turn to page -- tab four.

22       A     Okay, tab four.

23             Q      Can you identify that document?

24       A     That’s my functional psychological evaluation.

25                                                (J-4 Marked for
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 84 of 148 PageID: 84
                                 Hensal - Direct                       45

1                                            Identification)

2              Q       Okay.    So for -- for the functional

3        psychological evaluation, can you describe the process

4        that you used to evaluate A.K.?

5        A     Sure.    I met with A.K.     I interviewed him.    I gave

6        him a behavior assessment scale.          And then I also spoke

7        with the teacher and I observed him in the classroom.

8        I gave the teacher a scale and then I also talked to

9        Ms. K. and I gave her a scale.

10             Q       And can you describe what this scale is?

11       A     Oh, sure.       It’s a behavior assessment scale for

12       children.     It’s a very comprehensive scale and it looks

13       at all different areas such as attention,

14       hyperactivity, social skills, study skills.

15             Q       Why did you select that measurement?

16       A     I like it because it’s more comprehensive.         In the

17       functional neuropsychological, they already had done

18       the Beck Youth Inventory and they did the Conner, so I

19       wasn’t able to do those again.

20             Q       Were those evaluations, the Beck Youth

21       Inventory or the Conner’s, are those evaluations that

22       you would have -- may have wanted to conduct with A.K.

23       had they not already been done?

24       A     I use the Beck, but I like the BASC better because

25       it does show a more comprehensive profile.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 85 of 148 PageID: 85
                                  Hensal - Direct                         46

1                Q       You like the BASC better than what?

2        A       The Beck -- sorry -- the Beck.        I don’t normally

3        use the Conner’s.

4                Q       Okay.   And can you kind of just explain the

5        differences between those three measures or what -- or

6        describe each one?        What are -- what’s the same, what’s

7        different?

8        A       So the Beck Youth Inventory, it looks at anger,

9        anxiety, depression, self-concept.           I -- because

10       another portion of the parents’ concern was social

11       skills and peer relationships, that’s why I chose the

12       BASC.       That has that component to it.      The Conner’s --

13                       THE COURT: I’m sorry.   Which component?

14                       THE WITNESS: Social skills.     The -- the

15       Conner’s is more for attention, typically.

16       BY MS. KENNY:

17               Q       And you don’t need to read anything from a

18       report.      You have in here, kind of, the summaries.       But

19       generally speaking, you said that you administered the

20       BASC to A.K.       Can you -- can you just describe first

21       how -- when you call it a scale, kind of just explain

22       how it’s administered a little bit?

23       A       Sure.    It’s standardized scale, so I give it to

24       him, too.       He looks at -- you know, he answered the

25       questions independently himself.           He has to rate them.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 86 of 148 PageID: 86
                                Hensal - Direct                         47

1        Part of it is true/false and part of it is never,

2        sometimes, often, or always that he has to respond to

3        items.

4              Q       And can you give us an example?     It doesn’t

5        have to be specific wording, but just the type of

6        questions that are on the -- that are on the BASC.

7        A     Like “I try my best in school,” “I work well with

8        other children” -- that sort of thing.

9              Q       And how did, I guess, A.K. respond or how was

10       his results on his self-administered?

11       A     Sure.    So the biggest -- the area that was in the

12       at-risk range, if I remember correctly, for A.K. was --

13       was his self -- I’m sorry -- his self-reliance was in

14       the clinically significant range.        So those are such

15       things as, like, his self -- really, his self-concept.

16       Like “I can do work without needing -- ,” “I get

17       nervous when things don’t go the right way” or -- there

18       was another one that I wrote in here.        Oh, I’m sorry.

19       “If I have a problem, I can usually work it out” or “I

20       can solve difficult problems by myself.”         That’s what’s

21       on the self-reliance scale.

22             Q       And he did poorly, so to speak, on that?

23       A     Well, he reported that he couldn’t.

24             Q       Okay.   And did his report correlate with the

25       report of both the parent and the teacher?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 87 of 148 PageID: 87
                              Hensal - Direct                          48

1        A     The parent, yes; the teacher, no.       There was a

2        difference there.

3              Q     So, collectively with the BASC, was there --

4        was there areas of strengths and weaknesses that -- I

5        don’t know -- that were identified or --

6        A     Not really.    It’s not really how it --

7              Q     So how -- how -- how did you interpret the

8        results?

9        A     So, from my understanding, I think he had -- what

10       I saw was that he has more -- his overall self-concept

11       isn’t strong, but it was -- that was different from

12       what was being seen in the classroom.

13             Q     And how was A.K.’s demeanor during this

14       assessment?

15       A     It was fine.

16             Q     And did you conduct a classroom observation?

17       A     I did.

18             Q     Can you just -- you don’t need to read us,

19       but anything that you can kind of enhance from what was

20       -- what you observed in the classroom?

21       A     He was attentive and focused.       He -- well, he

22       didn’t participate at first.       He did in the end.     I

23       don’t believe there was any group work that I

24       witnessed, but he did do the work and he did it

25       independently.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 88 of 148 PageID: 88
                               Hensal - Direct                         49

1              Q       And did you observe any positive or negative

2        interactions with peers during your observation?

3        A     None, no.

4              Q       And you also relied on results that were

5        reported by Dr. Trobliger in the neuropsychological.

6        A     Yes.

7              Q       Is that correct?   What results did you rely

8        on?

9        A     I looked at the WISC, the intelligence scale, and

10       I also looked at -- well, and the Conner’s and the Beck

11       Youth Inventory.

12             Q       And how did the results on the neuro-

13       psychological evaluation compare with the results that

14       you received -- that you -- how did they compare with

15       the BASC results?

16       A     Similar in that with the Beck Youth Inventories,

17       his self-concept was elevated.       What tab is that?     I’m

18       sorry.    I just want to make sure I have the right

19       wordage.

20             Q       If you -- it’s tab five.

21       A     Five.    I think it was -- where does he say it?

22       “His self-concept much lower than average.”         That’s

23       what they say.

24                     THE COURT: Where are you looking?

25                     THE WITNESS: I’m looking at --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 89 of 148 PageID: 89
                              Hensal - Direct                           50

1                    THE COURT: Tab five.     Which page?

2                    THE WITNESS: -- tab five on -- they don’t

3        have page numbers, unfortunately.        It’s the --

4                    MS. KENNY: Is it -- if you go by the chart,

5        what number?    What page of chart?

6                    THE WITNESS: Three.     From the back -- I’m

7        sorry -- three from the back.       At the top, it says,

8        “Generation -- ”

9                    THE COURT: “Letter”?

10                   THE WITNESS: “ -- Letter” -- yes.

11                   THE COURT: Okay.    And you’re looking at?

12                   THE WITNESS: At the BYI and the -- the BYI-2,

13       and then, underneath it, it says, “BSCI.”         That’s the

14       self-concept scale.

15                   THE COURT: Okay.    Thank you.

16       BY MS. KENNY:

17             Q     So that correlated with the results that you

18       received on the Beck?

19       A     I kind of found that they matched in that respect.

20             Q     And how is the Beck Youth Inventory

21       administered?

22       A     The same way the BASC is.      You typically hand it

23       to a child and then they fill it out themselves.

24             Q     Okay.   Is there any teacher component to the

25       --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 90 of 148 PageID: 90
                                 Hensal - Direct                       51

1        A       Not that I’m aware of, no.

2                Q      Okay.   And is there any parent reporting?

3        A       Again, not that I’m aware of.     I only use the

4        student scale.

5                Q      Okay.   And you said that you also reviewed

6        the results of the Conner’s.       Can the -- can the

7        Conner’s be compared to the BASC?

8        A       For attention purposes, yes.

9                Q      And how did the results compare?

10       A       Attention was in the at-risk range for my -- I’m

11       sorry -- on the BASC that I conducted and the same

12       thing here.      It was -- it is a concern -- attention.

13               Q      And did the -- is -- did you speak with

14       A.K.’s classroom teacher?

15       A       Yes.

16               Q      And did she report that he had difficulty

17       attending in the classroom?

18       A       Not really.    I mean, he did -- he was able to

19       maintain his attention with minimal support.

20               Q      Was there anything specific regarding the

21       neuropsychological testing that you were concerned

22       about?

23       A       No.

24               Q      And how did -- how did A.K. perform on the

25       WISC?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 91 of 148 PageID: 91
                              Hensal - Direct                          52

1        A     He scored -- he was in the average range.

2              Q      Did you have any concerns about the scores

3        reported on the WISC?

4        A     No, I did not.

5              Q      Are there -- are there any additional

6        assessments that you think you should -- you should

7        have conducted as part of your psychological

8        evaluation?

9        A     No.

10             Q      And the assessment, the BASC that you used,

11       is that recognized within your field?

12       A     Yes.

13             Q      And the results, the test results that you

14       relied on for the neuropsych -- so the WISC, the Beck

15       Youth Inventory, the Conner’s -- are those recognized

16       within --

17       A     Yes.

18             Q      Did you review any additional records as part

19       of your assessment?

20       A     No, not for this.

21             Q      So what conclusions did you reach from, you

22       know, your functional evaluation of A.K. in conjunction

23       with the neuropsychological evaluation that was relied

24       on?

25       A     In my opinion, I didn’t think that it was
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 92 of 148 PageID: 92
                               Hensal - Direct                         53

1        impacting his education in the classroom.

2               Q      When you say “it” --

3        A      I’m sorry.   His emotional -- social emotional

4        state was not impacting his ability to perform in the

5        classroom.

6               Q      And did you attend the eligibility meeting

7        for A.K.?

8        A      I did.

9               Q      And did you review your report at the

10       meeting?

11       A      Yes.

12              Q      Was the neuropsychological evaluation

13       reviewed at all in the meeting?

14       A      I don’t recall.   I don’t think so.

15              Q      At the meeting, did the parents have any

16       questions for you regarding the psychological

17       evaluation that you conducted?

18       A      No.

19              Q      At the meeting, did they request any

20       additional evaluations?

21       A      I don’t recall.   I don’t think so.

22              Q      And if you can turn -- I’m sorry -- if you

23       can turn to tab three.      Can you identify that document?

24       A      That’s the social assessment that was done by Kim

25       Rom.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 93 of 148 PageID: 93
                               Hensal - Direct                         54

1                                                 (J-3 Marked for

2                                                 Identification)

3              Q      And who is Kim Rom?

4        A     The social worker on the team.

5              Q      Did you review this as part of the

6        eligibility meeting?

7        A     Yes.

8              Q      Did Ms. Rom’s -- was Ms. Rom at the meeting?

9        A     She was.

10             Q      And did she discuss the results of her social

11       assessment at the meeting?

12       A     From what I remember, yes.

13             Q      Okay.   Was there any -- any specific concern

14       raised as a result of the social assessment with

15       regards to A.K.’s functioning (out of microphone

16       range)?

17       A     No.

18             Q      And if you can turn to tab six -- sorry --

19       tab eight.    (Out of microphone range) you are not the

20       recipient of -- of this, but were you -- you were the

21       case manager --

22       A     Yes.

23             Q      -- for A.K.   Did Ms. Rom share this e-mail

24       with you?    Tab eight.

25       A     Tab eight?     I’m sorry.   She did tell me about it,
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 94 of 148 PageID: 94
                              Hensal - Direct                          55

1        yes.

2               Q    Okay.   And do you know if Ms. Rom contacted

3        the parents in response to this?

4        A      Yes, she called.

5               Q    Okay.   And is -- are e-mails an acceptable --

6        does the District accept e-mails for --

7                    MR. SOUTAR: Objection, Your Honor.       I object

8        to any testimony regarding whether e-mail is an

9        appropriate method, by Board policy, to communicate

10       with the District.

11                   MS. KENNY: Your Honor, I didn’t ask about

12       appropriateness.     I just asked a fact.

13                   MR. SOUTAR: Yeah, and I would object, Your

14       Honor, because I think that there is a Board policy

15       that purports to prevent a parent from communicating

16       with the District via e-mail for the evaluation and

17       identification of a child for special education

18       services, which flies in the face of the IDEA and is

19       expressly prohibited by the IDEA.

20                   THE COURT: I mean, I don’t know if this is

21       even an area we need to explore.       I think you just want

22       to get to the subject matter of the e-mail.         So if you

23       maybe want to move on or ask -- to a different -- or

24       ask it differently, you know, we can avoid this issue.

25       Because I don’t know that this is necessary, to go down
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 95 of 148 PageID: 95
                              Hensal - Direct                          56

1        this path.

2                     MR. SOUTAR: I would --

3                     THE COURT: Unless you -- unless we do.

4                     MS. KENNY: I think it needs to be fleshed out

5        now, Your Honor.     I believe that it’s going to be an

6        issue raised by the petitioner.

7                     THE COURT: Okay.   So then ask your question

8        one more time so I can --

9                     MS. KENNY: I’m sorry -- by respondent.       I

10       forget I’m petitioner.

11                    THE COURT: Yeah, just ask your question one

12       more time so I know I’m on the same page.

13                    MS. KENNY: Okay.

14       BY MS. KENNY:

15             Q      Does the District have a policy regarding the

16       acceptance of -- the use of e-mails to accept requests

17       for evaluations?

18                    MR. SOUTAR: And I would object to that, Your

19       Honor.

20                    THE COURT: Okay.   And the basis of the

21       objection is what again?

22                    MR. SOUTAR: Is that if there is a policy, it

23       would be ultra vires, Your Honor.        It would violate --

24       if I may approach?

25                    THE COURT: Hold on.    Because if there’s a
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 96 of 148 PageID: 96
                              Hensal - Direct                          57

1        policy -- well let’s -- if the answer is no, there is

2        no policy, then we don’t need to go down the road, so

3        let’s get the answer first.       So, overruled.

4                    THE WITNESS: Yes, there is a policy.

5                    THE COURT: Listen, if there’s a policy, if

6        you want to make a legal argument about whether that

7        flies in the face of the IDEA, you can certainly make

8        that argument, but let’s -- let’s get the facts.          Let’s

9        explore this.

10                   MR. SOUTAR: Do we have to explore whether --

11       now that we know that there is a policy, do we even

12       need to know what it is?      Because the IDEA specifically

13       says that the school district cannot abrogate the

14       parents’ rights with respect to --

15                   THE COURT: Well now you’re making an argument

16       that I’m not going to rule on right now, so let’s get

17       this information.     You can put that in your post-

18       hearing brief.

19                   MS. KENNY: May I approach, Your Honor?

20                   THE COURT: Yes.

21       BY MS. KENNY:

22             Q     Ms. Hensal, if you can turn -- there’s

23       actually numbers on this document.        Page numbers are at

24       the top.    But if you could turn to page four, paragraph

25       18?   I’m sorry.    Can you identify that document for me
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 97 of 148 PageID: 97
                              Hensal - Direct                          58

1        first?

2        A     It’s the policy.

3                     THE COURT: Why don’t I mark this P-1 for

4        identification.

5                     MS. KENNY: Yes, Your Honor.     Thank you.

6                     THE COURT: Okay.

7                                                 (P-1 Marked for

8                                                 Identification)

9        BY MS. KENNY:

10             Q      And based on a quick review of it, does this

11       appear to be a complete and accurate copy of the

12       Board’s policy on special education?

13       A     Uh huh.

14             Q      And if I can direct your attention to page

15       four, paragraph 18, is that the paragraph that you’re

16       referring to, that the Board does not accept the use of

17       e-mail?

18       A     Yes.

19                    MS. KENNY: Your Honor, we request to move

20       this P-1 into evidence.

21                    MR. SOUTAR: Objection, for the record, Your

22       Honor.

23                    THE COURT: Objection, to?

24                    MR. SOUTAR: To moving that document into

25       evidence.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 98 of 148 PageID: 98
                              Hensal - Direct                          59

1                    THE COURT: On what basis?

2                    MR. SOUTAR: On the basis that it contains a

3        provision that is ultra vires.

4                    THE COURT: Okay.    Noted for the record.       I’m

5        going to accept it into evidence.        There’s no issue

6        regarding its authenticity --

7                    MR. SOUTAR: There is not.

8                    THE COURT: -- its genuineness and all that.

9        If you want to make argument about it, that’s perfectly

10       fine.

11                                                (P-1 Entered into

12                                                Evidence)

13       BY MS. KENNY:

14               Q   And Ms. Hensal, what was Ms. Rom’s response

15       to the parent’s e-mailed request for -- I’m sorry.

16       Going back to tab eight, which is the e-mail requesting

17       the -- what was the parent’s e-mail requesting?

18                   MR. SOUTAR: Objection.     Foundation.

19                   MS. KENNY: We had talked about the e-mail.

20                   MR. SOUTAR: Right.     Didn’t you ask her what -

21       -

22                   MS. KENNY: She was aware that --

23                   MR. SOUTAR: Right.

24                   MS. KENNY: -- that Ms. Rom shared it with

25       her.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 99 of 148 PageID: 99
                               Hensal - Direct                         60

1                     MR. SOUTAR: Right.    Do we know that Ms. Rom

2        shared with her her response to the parent?         Wasn’t

3        that the question?

4                     MS. KENNY: I backed up.     I’m sorry.

5                     MR. SOUTAR: Okay.

6        BY MS. KENNY:

7              Q      Ms. Rom shared with you this document, the e-

8        mail -- I’m sorry --

9        A     Yes.

10             Q      -- the contents of the e-mail.      Specifically,

11       what was the parent seeking via this e-mail?

12       A     An independent -- independent evaluations.

13             Q      And are you aware -- you already had

14       testified that you’re -- that you know that Ms. Rom

15       responded to the parent.

16       A     Yes.

17             Q      Are you aware of not necessarily the exact

18       phrasing or anything, but what that -- how Ms. Rom

19       responded?

20       A     I know she told them they have to write a letter

21       to -- addressed to the director and sign it.

22             Q      Okay.   And if you could turn to tab nine?

23       Are you aware of this letter?

24       A     Yes.

25             Q      And this letter did not come to you, did it?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 100 of 148 PageID: 100
                                 Hensal - Direct                        61

 1        A     No, it did not come to me.

 2              Q       It was addressed to Mr. Anthony Giordano.

 3        Did you discuss this with Mr. Giordano?

 4        A     Yeah.    He told us about it, yes.

 5              Q       And then going back a little -- I’m sorry I’m

 6        backtracking a little -- if you could go to tab seven,

 7        we’re back at the eligibility meeting.        So at the

 8        eligibility meeting, you already testified that the --

 9        did the parent -- I believe you already answered this,

10        but just to make sure.      Did the parent request any

11        additional evaluations during that meeting?

12        A     No.

13              Q       Okay.   And based on your assessment and the

14        review of all of the reports and evaluations that were

15        available, were you able to determine whether A.K. had

16        a disability?

17        A     No, we determined that -- well, he -- disability

18        in terms of, like, impacting his education?

19              Q       Just a disability.

20        A     No.

21              Q       Does he have any -- any diagnoses that --

22        A     Well, yes -- sorry -- he does have the diagnoses

23        of autism and attention deficit hyperactivity disorder,

24        but I did not -- we did not feel that was impacting his

25        attention.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 101 of 148 PageID: 101
                               Hensal - Direct                          62

 1              Q      So based on your assessment and the review of

 2        the other documentation that was available, were you

 3        able to determine his present levels of academic and

 4        functional performance in school?

 5        A     Yes.

 6              Q      And what was that determination?

 7        A     That his academic performance was grade level or

 8        above.

 9              Q      Did you -- was there any -- through the

10        evaluation process, was there any indication that A.K.

11        had an inability to learn that cannot be explained by

12        intellectual, sensory, or other health factors?

13        A     No.

14              Q      Was there any indication that A.K. had an

15        inability to build or maintain satisfactory

16        interpersonal relationships with peers or teachers?

17        A     No.

18              Q      Was there -- did A.K. -- when you were

19        interviewing A.K., did you discuss with him his

20        interactions with peers?

21        A     Yes.

22              Q      Can you kind of share with us what he -- what

23        he reported?

24        A     He reported that he has three friends in school.

25        I don’t remember much more than that, but --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 102 of 148 PageID: 102
                               Hensal - Direct                          63

 1              Q      Did he report having any negative experiences

 2        with peers in school?

 3        A     Sometimes, yes, he did.

 4              Q      And did he report any -- any relationships

 5        with teachers?

 6        A     He didn’t report anything negative with teachers

 7        that I remember.     He talked about his teacher, his

 8        current teacher -- yes.

 9              Q      And did any teachers report any difficulty

10        having a relationship with A.K.?

11        A     No.

12              Q      And did your -- did the evaluations indicate

13        any -- that there was -- that A.K. was experiencing any

14        inappropriate types of behaviors or feelings under

15        normal circumstances?

16        A     No.

17              Q      Is that something that would be assessed

18        through your psychological --

19        A     If he’s feeling -- I’m sorry.

20              Q      Any -- any inappropriate types of behaviors

21        or feelings under normal circumstances, is that

22        something that you think would have come through on --

23        A     Yes.

24              Q      -- the assessments that you administered --

25        A     Uh huh.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 103 of 148 PageID: 103
                                Hensal - Direct                         64

 1                Q     -- the BASC or --

 2        A       Yes, or the interviews with the teachers and

 3        behavioral observations -- yes.

 4                Q     Was there any indication that A.K. has a

 5        general pervasive mood of unhappiness or depression?

 6        A       No.

 7                Q     Did he --

 8        A       Not from talking with him and seeing him in the

 9        classroom.

10                Q     And was there any indication that A.K. had a

11        tendency to develop physical symptoms or fears

12        associated with personal or school problems?

13        A       Not in school.    We did not see that.

14                Q     Did he report anything specific, you know, in

15        your interviews and in conducting the BASC --

16        A       No.

17                Q     -- did A.K. report any -- anything similar to

18        that?

19        A       No, not that I remember.

20                Q     Is there -- is your -- would your

21        psychological evaluation, in conjunction with the

22        results of the neuropsychological, have fleshed out

23        these issues?

24        A       Yes, I believe so.

25                Q     Did you have any reservations about the
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 104 of 148 PageID: 104
                                  Hensal - Direct                       65

 1        appropriateness of the initial evaluation that was

 2        completed by the child study team?

 3        A     No.

 4              Q      In your professional opinion, was your

 5        evaluation appropriate for assisting the team in

 6        determining A.K.’s eligibility?

 7        A     Yes.

 8              Q      Is there -- is there any area that you feel

 9        as though was not appropriately assessed and that may

10        have impacted A.K.’s eligibility for special education?

11        A     No.

12              Q      Is there any additional -- if a psychiatric

13        evaluation was conducted and he -- and it was

14        determined that he had some psychiatric diagnoses --

15        diagnosis or diagnoses -- would that have impacted --

16        can you think of any diagnosis that would impact the

17        team’s eligibility determination?

18        A     No.

19              Q      Why not?

20        A     Because it wasn’t an educational impact.        There

21        wasn’t an educational impact.

22              Q      In your professional opinion, did -- were the

23        evaluations performed comprehensive?

24        A     Yes.

25              Q      Did they assess A.K. in all areas of
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 105 of 148 PageID: 105
                           Hensal - Direct / Cross                      66

 1        suspected disability?

 2        A     Yes.

 3              Q      And what is your professional opinion as to

 4        whether additional evaluations would be useful for A.K.

 5        at this time?

 6        A     In my opinion, I don’t think it’s necessary.

 7              Q      Why not?

 8        A     Because I don’t -- again, I don’t think there’s an

 9        educational impact.      That’s typically what -- that is

10        what we look for when we’re classifying a child under

11        special education.      We look to see if it impacts them

12        in the classroom and it wasn’t impacting him.

13                     MS. KENNY: No further questions, Your Honor.

14                     THE COURT: Whenever you’re ready.

15                     MR. SOUTAR: Thank you, Your Honor.

16        CROSS EXAMINATION BY MR. SOUTAR:

17              Q      Good morning.

18        A     Good morning.

19              Q      Just to review very briefly, so you attended

20        the evaluation planning meeting.

21        A     Yes.

22              Q      And the parent had raised, at that point,

23        that one of the areas of suspected disability was

24        emotional disturbance.

25        A     Yes.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 106 of 148 PageID: 106
                               Hensal - Cross                           67

 1              Q      And as part of the testing that was done, you

 2        did a functional psychological evaluation, right?

 3        A     Yes.

 4              Q      And you state in your report as it -- in the

 5        beginning that the reason for the referral was the

 6        social and emotional well-being of A.K., right?

 7        A     Yes.

 8              Q      And as I understand it, you conducted testing

 9        of A.K. using the BASC test.

10        A     Uh huh.

11              Q      And specifically, you gave a version to the

12        teacher?

13        A     Yes.

14              Q      And you gave a version to A.K. and you gave a

15        version to the parents.

16        A     Yes.

17              Q      And I understand from your report that the

18        reason that you used the teacher rating scale is to

19        give insight on how the child behaves and performs

20        within the classroom.

21        A     Uh huh.

22              Q      Is that right?   And you give the parent

23        rating scale to get insight into how the child behaves

24        and performs at home.

25        A     Uh huh.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 107 of 148 PageID: 107
                                 Hensal - Cross                         68

 1              Q      Right?    And then you give the scale to the

 2        child so that you can assess their everyday feelings

 3        and behaviors.

 4        A     Right.

 5              Q      Okay.    And you did that in this case, right?

 6        A     Yes.

 7              Q      You gave it to the -- to the parent, you gave

 8        it to the teacher, and you gave it to A.K.

 9        A     Yes.

10              Q      Okay.    Now when you did these evaluations, it

11        was November of 2017, right?

12        A     Right.

13              Q      Okay.    And so at that point, Ms. Correra,

14        A.K.’s homeroom teacher, had known A.K. for, what,

15        maybe -- maybe two months approximately.         And you also

16        mention in your report that by the middle of November -

17        - in this case, November 20th -- A.K. had 12 excused

18        absences already.      Did you inquire with Ms. Correra

19        whether she was aware of why he had been absent 12

20        times already by the middle of November?

21        A     No, I didn’t ask Ms. Correra, no.

22              Q      Okay.    Did you ask the parent why he had been

23        absent 12 times by the middle of November?

24        A     I believe they shared that at the meeting, but

25        typically, he gets migraines.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 108 of 148 PageID: 108
                                Hensal - Cross                          69

 1              Q      Okay.   So you were aware that he gets

 2        migraines.

 3        A     Yes.

 4              Q      And you’re aware that they had been, at this

 5        point, increasing in frequency?

 6        A     No, I did not know they were increasing in

 7        frequency.    I knew that he had absences for migraines.

 8              Q      Okay.   And so where it says in your report

 9        that “His severe migraines are increasing in frequency”

10        --

11        A     Oh, I don’t recall that then.

12              Q      Okay.

13        A     Yeah, from the meeting.

14              Q      Okay.   And you were also aware that he was

15        urinating in his bed at night?

16        A     Yes, I do remember Mom saying that.

17              Q      And that he was afraid to come to school.

18        A     Yes.

19              Q      That he experienced anxiety in school.

20        A     Yes, that was all reported by the parents.

21              Q      Okay.   And so you were aware of all of that

22        when you did your report --

23        A     Yes.

24              Q      -- and when you gave the three BASC

25        assessments.    When you noticed that A.K. had been
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 109 of 148 PageID: 109
                                Hensal - Cross                          70

 1        absent 12 times already in 2017, did you happen to look

 2        back at his previous attendance records?

 3        A     Yes, I did.

 4              Q      Okay.   Do you remember what you saw?

 5        A     He was absent frequently, yes.       He was absent

 6        frequently.

 7              Q      Did you inquire into the reason for his

 8        frequent absences?

 9        A     No.    I mean, the parent had shared that it was

10        migraines, so I assumed.

11              Q      And did the parent also share with you that

12        the migraines were brought on by stress?

13        A     Yes.

14              Q      And that they increased in frequency during

15        the school year?

16        A     Well, yes.     I didn’t remember that, but that was

17        in my report.

18              Q      Okay.   Now in your report, you determined

19        that you needed to discount the parent’s responses to

20        the BASC report, didn’t you?

21        A     No.

22              Q      Did you state that they needed to be

23        interpreted with caution?

24        A     Yes, that’s the scale that comes up when you score

25        the behavior assessment scale.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 110 of 148 PageID: 110
                                Hensal - Cross                          71

 1              Q      And so in this case, is it fair to say that

 2        you determined that the teacher’s BASC results were

 3        more reliable than the parent’s BASC results?

 4        A     Yes.

 5              Q      And so in preparing your report, you’ve

 6        relied more on a teacher who had known A.K. for two

 7        months, a -- I’ll use the word “significant” -- a

 8        significant amount of time in which he was absent from

 9        school, and you gave that more weight than you gave to

10        the parent’s?

11        A     I wouldn’t necessarily say I gave that more

12        weight, but there was a validity scale that was brought

13        up, so I -- but seeing A.K. in -- I took into account

14        seeing A.K. in school and speaking with him as well.

15              Q      Okay.   Did you consider, once you saw that

16        the infrequency scale was elevated, did you consider

17        giving the test to Mr. K.?

18        A     No.    I typically only give it to one parent.

19              Q      And it’s fair to say that the parent noted

20        many difficulties with A.K.?

21        A     Yes, it is.

22              Q      And A.K. himself reported to you that he gets

23        stressed --

24        A     Uh huh.

25              Q      -- and that he feels stressed.      And you also
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 111 of 148 PageID: 111
                                Hensal - Cross                          72

 1        observed A.K., right?

 2        A     Yes.

 3              Q      You observed him in a math class.      I think

 4        that’s what the report says.       It doesn’t say in here

 5        that you observed him anywhere outside the math class.

 6        A     Right.

 7              Q      So you didn’t observe him in the lunch room,

 8        you didn’t observe him on the playground with his

 9        peers.

10        A     No.

11              Q      You didn’t observe him passing in the

12        hallways.    You didn’t observe him in any art classes,

13        any music classes, any other elective, special-type

14        classes.

15        A     No.

16              Q      Okay.   And you were aware that in addition to

17        the mother reporting problems that the father also

18        reported problems with A.K.?

19        A     Yes, similar to what Mom said.

20              Q      Okay.   And that A.K. generally was being

21        bullied at school.     Yes?

22        A     Yes, that was what they said.

23              Q      And that he was afraid to come to school.

24        A     Yes, that’s what they said.

25              Q      You also mentioned that A.K. is on the autism
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 112 of 148 PageID: 112
                          Hensal - Cross / Redirect                     73

 1        spectrum and that he suffers from ADHD.        But we also

 2        know from the testing that he’s got a fairly high level

 3        of intelligence, at least on peer (sic) with his

 4        classmates, and his achievement is also on peer (sic) -

 5        - on level with his classmates.

 6        A     With his age, yes.

 7              Q     Does your testing demonstrate what A.K. might

 8        be capable of if he had appropriate supports in place

 9        such that he wasn’t anxious or afraid to come to

10        school?

11        A     No, we don’t -- we don’t account for that.

12              Q     Okay.   And you also don’t account for how he

13        would be able to perform if he wasn’t absent 12 days by

14        the first two months of school.

15        A     No, we don’t.

16                    MR. SOUTAR: That’s all I have, Your Honor.

17                    THE COURT: Any redirect?

18                    MS. KENNY: Just a few, Your Honor.

19        REDIRECT EXAMINATION BY MS. KENNY:

20              Q     Ms. Hensal, it was discussed during cross

21        examination that your report indicated that the

22        parent’s report score recording on the BASC should be

23        interpreted with caution.      Is that -- is that a

24        subjective decision that you made?

25        A     No, no.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 113 of 148 PageID: 113
                              Hensal - Redirect                         74

 1              Q      Can you explain how that -- how you decided

 2        that the results need to be interpreted with caution?

 3        A     So we input our scores into a computer program and

 4        it tells you what scales that come up with caution and

 5        then it will tell you items from those scales which you

 6        should interpret it with caution -- interpret with

 7        caution.

 8              Q      So is it fair to say that it is the publisher

 9        of the BASC that makes that determination?

10        A     Yes.

11              Q      And was -- did a similar interpretation --

12        flagging, so to speak -- come up for A.K.’s results?

13        A     No.

14              Q      Did they come up for the teacher’s results?

15        A     No.

16              Q      And you acknowledge that the parent reported

17        that A.K. was urinating in bed and afraid to come to

18        school.     Did you discuss any of that with A.K. during

19        your interview?

20        A     Not the bed wetting.     And I talked to him about

21        school; I didn’t talk about if he was afraid to come to

22        school.     But he talked about school, yes, with me.

23              Q      Did he make any mention of being afraid in

24        school --

25        A     No.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 114 of 148 PageID: 114
                                Hensal - Redirect                        75

 1              Q      -- or coming to school?      In your experience

 2        as a school social worker, have you had interactions

 3        with students that are afraid to come to school?

 4        A     School psychologist?

 5              Q      I’m sorry.    I don’t know what I said, but I

 6        apologize.

 7        A     Social worker.

 8              Q      Sorry.

 9        A     Yes, I have.     I have had incidences where children

10        are afraid to come in.

11              Q      And does that impact them in -- how does that

12        impact them when they’re actually in school?

13        A     They get nervous.     They’re typically not in class.

14        They don’t perform in the classroom.        A lot of anxiety.

15        Most of the time, they spend in with the guidance

16        counselor or myself.

17              Q      And was there any reports that A.K. was

18        spending, you know, a lot of time outside of the

19        classroom?

20        A     No.

21              Q      And there was discussion about his

22        attendance.    How was his -- what about his tardiness?

23        A     I don’t believe he was ever tardy, but I don’t --

24        I don’t remember that.      I would have written that in my

25        report.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 115 of 148 PageID: 115
                        Hensal - Redirect / Colloquy                    76

 1               Q     And the parent’s report is that -- it was

 2        discussed on cross examination that the parent reported

 3        he was being bullied in school.       Did you look into

 4        whether there was any harassment, intimidation,

 5        bullying, HIB, findings?

 6        A      So I spoke with the guidance counselor who is in

 7        charge of the HIB and according to him, no, there were

 8        no HIBs -- HIBs reported -- yeah -- or found.

 9               Q     And when you asked the parent to complete the

10        BASC, did you specify which parent needed to complete

11        it?

12        A      I don’t remember, but I called Mom, so I asked

13        Mom.

14               Q     Was there a reason that you would have called

15        Mom rather than Dad?

16        A      Most of the time, it was Mom involved or our

17        communication was with Mom.       Dad did come to the

18        meeting, though.

19               Q     Okay.   And is a student experiencing stress a

20        reason to classify a student for special education

21        services?

22        A      No.

23                     MS. KENNY: No further questions, Your Honor.

24                     THE COURT: Any --

25                     MR. SOUTAR: Just a --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 116 of 148 PageID: 116
                         Colloquy / Hensal - Recross                    77

 1                     THE COURT: Sure.

 2                     MR. SOUTAR: -- brief recross.

 3                     THE COURT: Go ahead.

 4        RECROSS EXAMINATION BY MR. SOUTAR:

 5                Q    I’d like to revisit just a couple of things,

 6        the first is you testified that you didn’t recall

 7        whether he had any lateness and you thought that it was

 8        none.

 9        A       Because typically, I write it in my report, as

10        well as absences.

11                Q    Do you recall whether he had any tardies from

12        his fourth grade year?

13        A       No, I don’t recall that.

14                     MR. SOUTAR: Your Honor, plaintiff’s seven --

15                     THE COURT: Well, you being respondent, so

16        we’ll make the --

17                     MR. SOUTAR: Oh, I’m sorry.

18                     THE COURT: That’s all right.

19                     MR. SOUTAR: I’m so used to --

20                     THE COURT: I know, I know.     So you --

21                     MR. SOUTAR: I think I complained about that

22        before.     Didn’t I, Your Honor?    My apologies.

23                     THE COURT: No, that’s okay.     So you want this

24        identified as R-7 then?

25                     MR. SOUTAR: Yes, please identify it as R-7.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 117 of 148 PageID: 117
                                Hensal - Recross                        78

 1                      THE COURT: Okay.

 2                                                  (R-7 Marked for

 3                                                  Identification)

 4        BY MR. SOUTAR:

 5              Q       Do you recognize the general format of this

 6        document?

 7        A     Yeah.

 8              Q       What is this document?

 9        A     This is the printout from our -- from our computer

10        program to talk about attendance and tardies.

11              Q       Okay.   And does this relate to A.K.?

12        A     Yes, it does.

13              Q       And what school year is this for?

14        A     The 16/17.

15              Q       Would you please take a look at the column

16        that relates to excused tardies and does -- did A.K.

17        have any tardies during his fourth grade year?

18        A     He did.

19              Q       Just take a minute.     How many did he have?

20        A     Nine.

21              Q       I believe it goes over onto the next page.

22        A     Yeah, it looks like there are six on the first

23        page and three on the second.

24              Q       Excused tardies?

25        A     Oh, I’m sorry.     I’m sorry.    I thought you were
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 118 of 148 PageID: 118
                                Hensal - Recross                        79

 1        asking -- one -- one excused tardy.

 2              Q       Just to be clear, you’re looking at the

 3        column -- on top, it says, “E-X-C, dot, tardy.”

 4        A     Right.    It says, “Description -- Excused Tardy

 5        With Time.”     There’s one for 10:47 a.m.     The other ones

 6        are unexcused tardies with time.

 7              Q       And so, for example, on the entry for

 8        December the 12th, which is, I think, the one that

 9        you’re looking at --

10        A     Oh, I see where you’re looking now.        You’re

11        looking at this column?

12              Q       Yes.

13        A     Okay.    I was looking at the description.

14              Q       And how many are listed in that “Excused

15        Tardy” column?

16        A     If I’m looking at the column you are, seven.

17              Q       Okay.   And then you mentioned earlier that

18        there were some unexcused tardies as well.         And how

19        many of those are there?

20        A     Two.

21                      MS. KENNY: Objection, Your Honor.     This chart

22        is being interpreted incorrectly.

23                      THE COURT: I mean, I -- I -- I think I’m

24        recognizing that as well.      Maybe we need to have an

25        explanation about how to interpret it because I’m
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 119 of 148 PageID: 119
                           Hensal - Recross / Colloquy                  80

 1        reading it differently as well.

 2        BY MR. SOUTAR:

 3                Q      Do you know how to interpret this chart?

 4        A       So from my understanding and what I’ve done, I’ve

 5        looked at the description column and that tells you.

 6                Q      Okay.   And based on that, let’s go back then.

 7        How many excused tardies do we have?

 8        A       One on 12/12/16.

 9                Q      Okay.   And how many unexcused tardies do we

10        have?

11        A       Eight.

12                Q      And am I correct that that would be in

13        addition to 28 absences?

14        A       Yes.   I didn’t count all the absences, but --

15                Q      Okay.   You also mentioned before that you

16        called the parent.       Did you communicate with the parent

17        in any other ways?

18        A       I don’t believe I did.     I don’t -- I don’t know.

19        I probably e-mailed them the meeting notices, but other

20        than that, I don’t recall.

21                       MR. SOUTAR: Okay.    Nothing further, Your

22        Honor.

23                       THE COURT: Okay.    Anything else?

24                       MS. KENNY: No, Your Honor.

25                       THE COURT: All right.    Thank you.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 120 of 148 PageID: 120
                                   Colloquy                              81

 1                    THE WITNESS: Thank you.

 2                    THE COURT: You may step down.

 3                    Did you have any other witnesses?

 4                    MS. KENNY: No, Your Honor.      We rest.

 5                    THE COURT: You rest?     Very good.

 6                    I know you have a witness.      Did you want to

 7        take a few minutes or did you want to begin?

 8                    MS. K.: I can begin.

 9                    MR. SOUTAR: You want to begin?       Okay.

10                    THE COURT: Okay.    You know what?     Okay.

11        Let’s take five minutes just for a quick break.          I

12        didn’t ask on this side and they’re -- I’m sorry.            And

13        also, excuse the witness.      So we’ll go off the record.

14                                (BRIEF RECESS)

15                    THE COURT: Back on the record after a short

16        break and I take it, Mr. Soutar, we’re ready for your

17        witness.

18                    MR. SOUTAR: Thank you, Your Honor.         K.K., the

19        respondent.

20                    THE COURT: If you would, ma’am, please come

21        forward.    Before you sit down, if you could just raise

22        your right hand so I may swear you in.

23        K.    K., RESPONDENT, SWORN.

24                    THE COURT: Please be seated and just state

25        and spell your name for the record.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 121 of 148 PageID: 121
                           Colloquy / K.K. - Direct                       82

 1                      THE WITNESS: K.K.

 2                      THE COURT: Thank you.

 3        DIRECT EXAMINATION BY MR. SOUTAR:

 4              Q       K.K., I know you’re a little bit nervous, so

 5        let’s -- let’s talk about some easy questions.          Let’s

 6        talk about A.K., all right?

 7        A     Okay.

 8              Q       Just briefly, when was the first time that

 9        you noticed that A.K. might have challenges that other

10        kids wouldn’t?

11        A     When I first time saw him in the isolette when he

12        was born a 24-weeker and he had a 40 chance to survive.

13        So when first time I saw him, he was one pound, eight

14        ounces, and he was 710 grams.       So when first time I saw

15        him, I realized that he’s not going to be like a

16        regular child (out of microphone range).         I even don’t

17        know if he is going to survive, but I said that I will

18        take whatever, whatever will come my way, as long as

19        he’s going to be with me.

20              Q       Was A.K. ever classified to receive special

21        education services?

22        A     Yes.

23              Q       When?

24        A     He was two years old and he didn’t -- he couldn’t

25        talk at all, so I took him to a pediatric specialist at
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 122 of 148 PageID: 122
                                   K.K. - Direct                            83

 1        Morristown Memorial.       Since he was born as a micro-

 2        preemie, they had to be monitored.         I couldn’t take him

 3        earlier because he was constantly in the hospital -- in

 4        and out, in and out.       He was very sick.

 5                So when I took him, first thing that she said, she

 6        said that he was mentally retarded and he needs early

 7        intervention as soon as possible.         So the whole team

 8        came and they started working with him.         There were

 9        four people and they worked -- they came three times a

10        week.       I’m very grateful.   There was a speech

11        therapist, occupational therapist, physical therapist,

12        educational specialist and they did an amazing job.

13        They actually -- they started working with him and

14        about eight months, he started talking and he started

15        doing things that he never did before.         He started

16        playing.       There was still no eye contact and he didn’t

17        (out of microphone range) himself, but it was still

18        more and more, I would say, what the regular kids would

19        do.

20                Q      Okay.   What about when A.K. got older?      Did

21        he remain classified for special education services?

22        A       Yes.

23                       MS. KENNY: Objection.     Your Honor, we’re

24        really going back to the start of time and --

25                       MR. SOUTAR: We’ll go through this quickly
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 123 of 148 PageID: 123
                                  K.K. - Direct                         84

 1        then.

 2                     THE COURT: I’ll allow it.

 3                     THE WITNESS: Yes, he did -- yeah.

 4        BY MR. SOUTAR:

 5                Q    Did he remain classified all through his

 6        school career?

 7        A       Yes, until he was declassified.     That happened in

 8        second grade, I believe.

 9                Q    Okay.   And where was he going to school in

10        second grade when he was declassified?

11        A       That was Northvail.

12                Q    Okay.   In the Parsippany-Troy Hills School

13        District?

14        A       Yeah, Parsippany-Troy Hills.

15                Q    Was A.K. ever diagnosed with -- does A.K.

16        have any diagnoses?

17        A       Yes, he does.    He is diagnosed with migraine/

18        epilepsy.

19                Q    Okay.

20        A       It’s all connected.    Whenever he has a migraine,

21        he has a seizure.       He has asthma.   He has -- he’s on

22        autistic spectrum disorder.       He has ADHD.    Also, he has

23        a cyst sitting in the pineal area in the brain that’s

24        also affecting his visual activity.        I’m not sure if

25        it’s really -- if that’s what it is.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 124 of 148 PageID: 124
                                K.K. - Direct                           85

 1              Q     After A.K. was declassified, were there ever

 2        any occasions where you notified the school that you

 3        believed that, for example, A.K. being on the autism

 4        spectrum impacted his education?

 5        A     I believe so.    I believe so, yeah.

 6              Q     Okay.   Can you tell me how you have seen it

 7        impact, for example, A.K.’s relationship with friends?

 8        A     Unfortunately, he doesn’t have any friends and

 9        that’s -- that’s actually very sad because he always

10        wanted to have friends but he never could develop any

11        relationship with children because he is very different

12        from others and that’s understandable.        I mean, I do

13        understand.

14              Q     How is he different from other children?

15        A     So, first of all, I would say that he doesn’t know

16        how to communicate with peers.       He would be -- he

17        doesn’t know what is personal space, so he would be

18        very close into the child, and he will repeat the same

19        phrase many times and he cannot -- he cannot share his

20        things.   Basically, I would say whatever belongs to

21        him, it’s like a continuation of himself, so he would

22        react very inappropriate whenever somebody would touch

23        something of -- that belongs to him.        But at the same

24        time, he would be a little bit -- other kids would call

25        him weird or annoying because he would ask them, “Would
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 125 of 148 PageID: 125
                                   K.K. - Direct                          86

 1        you play with me?       Would you play with me?”    Also, he

 2        cannot play any sports, first of all, due to his

 3        asthma; second, due to his sensory integration

 4        disorder, because he is afraid of being hit with the

 5        ball.       And that’s another thing.

 6                Q      So does his sensory integration disorder have

 7        any other impacts besides being afraid of the ball?

 8        A       Handwriting.    Basically, yes, it affects his

 9        handwriting and until this day, his handwriting is very

10        hard to decipher, which I actually mentioned many times

11        to his teachers.

12                Q      Okay.   What about the classroom environment?

13        Does A.K.’s sensory integration disorder have any

14        impact or does the classroom have any impact on his

15        sensory integration disorder?

16                       MS. KENNY: Objection, Your Honor.     There is

17        no foundation that this -- that the parent has even

18        seen A.K. in the classroom.

19                       THE COURT: Sustained.     Could we lay a

20        foundation?

21                       MR. SOUTAR: Uh huh.

22        BY MR. SOUTAR:

23                Q      Has A.K. ever told you about his classroom

24        environment?

25        A       Yes, he did.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 126 of 148 PageID: 126
                                 K.K. - Direct                          87

 1              Q      How has he explained it to you?

 2        A     He explained that it’s very loud for him and he

 3        cannot tolerate loud noises and bright -- bright

 4        lights.    Also, he feels very uncomfortable in any

 5        environment that has more than five to ten people.

 6        What he explains to me that physically, he experiences

 7        that his (out of microphone range) started to hurt and

 8        his whole body is shaking and he’s trying to hold

 9        himself.     That’s what he says.

10              Q      Are there any other ways in which A.K.’s

11        medical conditions make him appear different than other

12        children?

13        A     Yes.    Also, he has -- his left vocal chord is

14        paralyzed from the (out of microphone range) surgery

15        that he had when he was 19 days old.        They had to (out

16        of microphone range) so he can live, and so, since

17        then, his voice is very, very soft.        To bring his voice

18        up, it’s appearing very squeaky and kids made a lot of

19        fun on that aspect.     And also, I mean, that’s probably

20        -- I mean, that’s what I would add, yeah.

21              Q      Okay.   Let’s focus just for a minute on

22        A.K.’s fear of groups that are larger than, say, five.

23        Did you ever communicate that to the school?

24        A     Yes.

25              Q      Do you remember any specific incidents?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 127 of 148 PageID: 127
                                  K.K. - Direct                         88

 1        A       Yes.

 2                       MS. KENNY: Objection.    Your Honor, this is

 3        not relevant as to whether or not we need an

 4        independent evaluation.

 5                       THE COURT: Yeah.   Where are we going with

 6        this?

 7                       MR. SOUTAR: We’re going that the school was

 8        on notice of A.K.’s emotional difficulties and that the

 9        testing did not reach that area.

10                       THE COURT: All right.    Well then let’s --

11        let’s get to what she told the team.

12                       MR. SOUTAR: That’s where I’m going, Your

13        Honor.

14        BY MR. SOUTAR:

15                Q      How did you communicate that to the school

16        district?      Do you remember?

17        A       First I called to Mr. Breiten and then I e-mailed

18        to him and I just told him that whenever A.K. comes to

19        school a little bit early and there’s a gathering

20        inside in the gym, it’s very hard for him to sustain

21        that environment, so if there’s any other way we can

22        avoid that.      And Mr. Breiten suggested that he can

23        wait, maybe, in the front area with the secretary and

24        then he can go straight to his classroom.         So that

25        worked.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 128 of 148 PageID: 128
                                  K.K. - Direct                          89

 1              Q       Okay.   There are two binders in front of you.

 2        One is entitled “Respondent’s Exhibits.”         Could you

 3        please turn to tab one?

 4        A     Okay.

 5              Q       And take a minute to look at it.     And after

 6        that, my question is, is this the e-mail that you sent

 7        to Mr. Breiten to let him know about A.K.’s issues?

 8        A     Yes, I recognize that, yeah.

 9                                                  (R-1 Marked for

10                                                  Identification)

11                      MS. KENNY: Objection.     Again, Your Honor,

12        relevance.     I mean, this is going back to 2016.       The

13        evaluation --

14                      MR. SOUTAR: This is a longstanding problem,

15        Your Honor.

16                      MS. KENNY: The evaluation -- I mean, the

17        request for the independent evaluation came in -- in --

18        yeah, March of ‘18.

19                      MR. SOUTAR: It’s amazing that it took that

20        long, Your Honor.

21                      THE COURT: All right.     I’ll allow it.   Go

22        ahead.

23        BY MR. SOUTAR:

24              Q       And so, does this -- is this the e-mail that

25        you sent to Mr. Breiten to --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 129 of 148 PageID: 129
                                   K.K. - Direct                          90

 1        A      Yes.

 2               Q      -- alert him to the issues that A.K. had with

 3        crowds?

 4        A      Yes.

 5               Q      And in here, did you tell him -- did you tell

 6        Mr. Breiten some of the impacts that being in a large

 7        crowd had on A.K.?

 8        A      Yes, I did.

 9               Q      Okay.    Were there any other incidents where

10        A.K. had issues interacting with his peers?

11        A      There were many.      There were many cases.    In the

12        beginning of the -- actually, in the beginning of the

13        fifth grade, they started bullying him just because his

14        reaction was different to whatever one of the boys said

15        and I called Mr. Breiten.        First there was no response

16        and then my husband -- actually, he went directly to

17        Mr. Martens, to the principal, and had Mr. Martens

18        address that because it was going on for about --

19        probably two weeks and that was very intimidating for

20        him.

21               Q      What do you understand was happening?

22        A      It happened -- it happened at -- I think A.K.

23        revealed some kind of information because he doesn’t

24        have a filter.        Whatever is being asked from him, he is

25        going to tell it just as it is.          And the boys started
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 130 of 148 PageID: 130
                                 K.K. - Direct                          91

 1        clapping him out whenever they would see him.         So

 2        first, they (out of microphone range) him and then also

 3        they would clap him out whenever he would come to the

 4        gathering.

 5                Q     What does that mean, they would “clap him

 6        out”?

 7        A       They would just clap their hands and say, “A.K.,

 8        get out.      A.K., get out.”    And there were many teachers

 9        actually standing there.        They never paid attention to

10        that.

11                Q     And how do you know that was going on?

12        A       I was an observant to that and I actually called

13        my son and I said, “What’s going on?”        So he explained

14        to me, but he said, “Mom, please don’t tell anybody.

15        It’s going to end at some point.”        I said, “Okay.”    But

16        then when I saw that it was -- it just kept going, I

17        called Mr. Breiten.      He said, “Okay, I’m going to

18        talk.”      But it kept going and then my husband saw it

19        and he just lost it completely.        He went to the

20        principal and he asked Mr. Martens and Mr. Martens

21        suggested (out of microphone range.        And actually, (out

22        of microphone range) -- both grades, all the boys were

23        involved.

24                Q     Were there other occasions where you talked

25        to Mr. Breiten about issues that A.K. was having in
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 131 of 148 PageID: 131
                                K.K. - Direct                           92

 1        school that affected his emotional well-being?

 2                    MS. KENNY: Objection.     Your Honor, Mr.

 3        Breiten isn’t even a member of the child study team.          I

 4        mean, we’re --

 5                    THE COURT: Yeah.

 6                    MR. SOUTAR: Mr. Breiten is --

 7                    MS. KENNY: I mean, we -- it’s already on the

 8        record that we (out of microphone range) the parents’

 9        concerns of his social emotional and peer interactions.

10                    MR. SOUTAR: This is a longstanding issue,

11        Your Honor, and Mr. Breiten --

12                    THE COURT: What is a longstanding issue?

13                    MR. SOUTAR: The school’s notice of A.K.’s

14        emotional issues.

15                    THE COURT: Okay.    So we -- we have this

16        information.    The question is, what do we do with this

17        information that’s the subject matter of the hearing.

18        So what facts do we need to truly elicit here that go

19        to the testing -- why we need a psychiatric evaluation,

20        if we get to it.     I mean, I frankly don’t know really

21        what this witness is going to be able to tell us.          You

22        know, I haven’t heard anything so far that we don’t

23        largely already know, so I just wanted to move this

24        along.   I think that’s really where Ms. Kenny’s going.

25                    MR. SOUTAR: If the District wants to offer a
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 132 of 148 PageID: 132
                                K.K. - Direct                           93

 1        stipulation that the parent notified Mr. Breiten

 2        repeatedly of the emotional issues that A.K. was facing

 3        in the district, we can move past this.

 4                     MS. KENNY: Well, I didn’t --

 5                     THE COURT: Hold on a minute.     As a general

 6        statement?    As -- what’s the stipulation?       I mean, what

 7        -- what -- I mean, what’s your intent?        To --

 8                     MR. SOUTAR: To demonstrate --

 9                     THE COURT: -- to have the witness tell us

10        every instance that she observed?

11                     MR. SOUTAR: Not every one.

12                     THE COURT: Every instance that she heard?

13        Well, let’s -- let’s get a handle on it.         Where’s this

14        line of questioning going?      What are you looking to

15        establish?    Maybe we could reach a stipulation on this.

16                     MR. SOUTAR: I’m looking to establish that the

17        parent repeatedly told Mr. Breiten, who was his

18        guidance counselor and a member of his 504 team, that

19        he was experiencing emotional issues, that he had

20        anxiety, that he had fear of coming to school, that he

21        had fear of large groups, and they repeatedly --

22                     THE COURT: Well --

23                     MR. SOUTAR: -- the parents repeatedly told --

24                     THE COURT: Well, my understanding that this

25        information was reported by Mom and this information
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 133 of 148 PageID: 133
                                K.K. - Direct                           94

 1        was reported by the child in whatever way it was

 2        reported through the inventories and the rating scales

 3        that we heard about.     Are you talking about something

 4        different than that?

 5                     MR. SOUTAR: I’m talking about specific

 6        incidents.

 7                     THE COURT: Okay.   So do you want to give us

 8        some specific instances to -- as examples of what we

 9        already heard that was testified to?

10                     MR. SOUTAR: That’s --

11                     THE COURT: I mean, we have one right now

12        about the clapping out, as it was put.        I mean, how

13        many more instances do you want to share?         And are

14        these going to be the ones that we know directly from

15        the witness or the witness has heard from other people?

16        I’m just trying to get a handle.

17                     MR. SOUTAR: They are -- they are examples

18        that the witness conveyed to the District.

19                     THE COURT: Okay.   So there are more?      All

20        right.    Well, let’s -- let’s give this a little bit

21        more time.    You have the time, so let’s give it to you.

22        BY MR. SOUTAR:

23              Q      Why don’t we make this easy?     Did you ever

24        let the District know -- well, actually, that’s already

25        on the record.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 134 of 148 PageID: 134
                                   K.K. - Direct                        95

 1              `      All right.    Let’s fast forward ahead then.

 2        You heard testimony about the evaluation planning

 3        meeting and there was testimony earlier that, at that

 4        meeting, it was agreed that A.K. would receive three

 5        evaluations.       Did -- did you ask for other evaluations?

 6        A     I don’t remember, no.

 7              Q      Okay.    Are you aware of other evaluations

 8        that you could have asked for?

 9        A     No.

10              Q      No.     Was there any reason why you didn’t --

11        were there any other reasons why you didn’t ask for any

12        additional evaluations?

13        A     Well, when we came to the meeting, actually, we

14        asked the teachers and the child study team to be as

15        supportive as possible to my son’s issues and they

16        said, “We’re going to do everything possible to support

17        him and we’re going to do everything possible to put

18        him in the right environment.”       So I just trusted them.

19              Q      Okay.     And are you aware if the District

20        actually did each of the three evaluations they said

21        they would?

22        A     Yes.

23              Q      So this morning, earlier this morning, we

24        heard testimony on an educational evaluation and we

25        heard testimony on the functional psychological
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 135 of 148 PageID: 135
                                 K.K. - Direct                          96

 1        evaluation.    Do you know if there was also a social

 2        assessment?

 3        A     I think Ms. Rom called me and she asked me

 4        questions on the social history of my son.

 5              Q      Okay.   Would you please turn to tab three in

 6        the joint exhibit binder?

 7                     THE COURT: It would be the other binder.

 8                     MR. SOUTAR: We must have all shopped at the

 9        same store, Your Honor.

10                     THE WITNESS: I got it.

11        BY MR. SOUTAR:

12              Q      And have you seen this social assessment

13        before?

14        A     Yes.

15              Q      And do you understand that this is the social

16        assessment that was completed in connection with A.K.’s

17        testing?

18        A     Right.

19              Q      And did you talk to Ms. Rom before she

20        prepared this report?

21        A     Yes, we talked over the phone.

22              Q      Okay.   And it says in here that A.K. suffers

23        from migraines and has epilepsy.       Do you know how Ms.

24        Rom knew that?

25        A     I told her that.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 136 of 148 PageID: 136
                                 K.K. - Direct                          97

 1              Q      Okay.

 2        A     But I have medical records.

 3              Q      Okay.   And did you also tell her -- do you

 4        know where she learned that A.K. experiences bed

 5        wetting at night?

 6        A     I told her that, and again, I have medical records

 7        on that.

 8              Q      Okay.   And do you know where she learned that

 9        it seems -- that A.K.’s bed wetting seems worse during

10        the school year in comparison to the summer?

11        A     Yes, and it’s also recorded.

12              Q      Okay.   And you also had A.K. evaluated by a

13        neuropsychologist --

14        A     Right.

15              Q      -- correct?

16        A     That was actually suggested by his neurologist.

17              Q      Okay.   And did you give -- did that

18        neuropsychologist prepare a report?

19        A     Yes.

20              Q      And you gave that to the District?

21        A     Yes.

22              Q      Okay.   And is that the report that’s

23        referenced here on page two of the social assessment?

24                     THE COURT: Page two is actually the page

25        before.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 137 of 148 PageID: 137
                                  K.K. - Direct                         98

 1                      THE WITNESS: Right here.

 2                      THE COURT: Right.

 3                      THE WITNESS: Yes, I can see Dr. Trobliger’s

 4        name, yeah.

 5        BY MR. SOUTAR:

 6              Q       So did there come a point where you disagreed

 7        with these evaluations?

 8        A     Yes.

 9              Q       What did you do?

10        A     Well, then I asked for independent evaluation.

11              Q       Okay.   And how did you ask for the

12        independent evaluation?

13        A     I just wrote an e-mail.

14              Q       Okay.

15        A     I had -- I had Ms. Rom’s e-mail since -- I think

16        she asked me to -- if the child study team can use Dr.

17        Trobliger’s report.      She asked me via the e-mail, so I

18        said “Yes,” and that’s how I had her e-mail.

19              Q       Okay.

20        A     So I wrote to her, and again, I copied to Mr.

21        Breiten, that I mentioned so many times, because I

22        thought he is -- he has to know.        He was the one who

23        was involved in A.K.’s social life at that time.

24              Q       Okay.   If you could take a look at tab eight.

25        A     Okay.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 138 of 148 PageID: 138
                                K.K. - Direct                           99

 1              Q     And once you’ve had a chance to read through

 2        it, is that the e-mail that you sent asking for

 3        independent evaluations?

 4        A     That is correct.

 5                                                (J-8 Marked for

 6                                                Identification)

 7              Q     Okay.   And you sent that on or about February

 8        27th, 2018?

 9        A     Uh huh.

10              Q     And tell me again, how did you get Ms. Rom’s

11        e-mail address?

12        A     I have it in my e-mails just because of -- before

13        that, she e-mailed me, asking if the child study team

14        can use Dr. Trobliger’s report as a base for the

15        evaluation.

16              Q     Okay.   I’d like to just show you one other

17        document.

18                    MR. SOUTAR: I believe this would be R --

19                    THE COURT: This would be eight.

20                    THE WITNESS: Thank you.

21                    MR. SOUTAR: I’m marking that as R-8 for

22        identification.

23                                                (R-8 Marked for

24                                                Identification)

25        BY MR. SOUTAR:
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 139 of 148 PageID: 139
                                   K.K. - Direct                       100

 1                Q      My first question is, do you recognize this

 2        e-mail?

 3        A       Yes, I do.

 4                Q      And looking just at the e-mail that was sent

 5        on November 7th, 2017 at 11:15, is that the e-mail that

 6        you were just describing?

 7        A       Uh huh.

 8                Q      And this is --

 9                       THE COURT: I’m sorry.     You have to say “Yes”

10        or “No.”

11                       THE WITNESS: Yes.

12                       THE COURT: Okay.

13        BY MR. SOUTAR:

14                Q      Let move on.     And so, did you receive -- I’m

15        sorry.      I’m going to -- let’s go back to your e-mail

16        now, joint exhibit eight, in which you were asking for

17        the independent evaluations.

18        A       Yes.

19                Q      And did you receive any response to this e-

20        mail?

21        A       I received a letter stating I’m not supposed to

22        communicate the Board via the e-mail.

23                Q      Okay.   Were you aware of that before?

24        A       No, never ever.    Nobody ever told me that.

25                Q      Okay.   And so what did you do after you
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 140 of 148 PageID: 140
                                     K.K. - Direct                     101

 1        received that letter?

 2        A       I wrote a letter, just as I was told.

 3                Q      Okay.    Would you please turn to joint exhibit

 4        nine?

 5        A       Yes.

 6                Q      And is that a copy of your letter?

 7        A       Yes, it is.

 8                                                   (J-9 Marked for

 9                                                   Identification)

10                Q      So we’ve had a lot of testimony about what

11        happened at the evaluation planning meeting going

12        forward.       Did A.K. ever receive a psychiatric

13        evaluation?

14        A       No.

15                Q      No.     Does A.K. still attend the Parsippany-

16        Troy Hills Schools?

17        A       No.

18                Q      Why not?

19        A       Because after the first months into the Central

20        Middle School, he started developing severe issues and

21        he refused to go to school.         He basically was lying

22        down right there on the floor and he said, “I’m not

23        going anywhere.”         He was crying, he was going into the

24        fits, and I probably should have recorded it.         I never

25        do that, unfortunately.         But he said, “I’m not going.”
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 141 of 148 PageID: 141
                          K.K. - Direct / Colloquy                      102

 1        So I let him stay home one day and then another day,

 2        but he said, “I will never go there again” and he was

 3        crying, he was throwing things, he was in distress.           I

 4        never saw my child in that kind of a distress.          And

 5        then I said I have to do something about it, so I put

 6        him in a private school, a very small private school.

 7                    MR. SOUTAR: Thank you.     Nothing further.

 8                    THE COURT: When was this that you placed your

 9        child in the private school?       I missed the time.

10                    THE WITNESS: I believe that was October of

11        2018.

12                    THE COURT: All right.     Thank you.

13                    Any cross?

14                    MS. KENNY: No, Your Honor.

15                    THE COURT: Okay.    Anything further?

16                    MR. SOUTAR: Just a point of order, Your

17        Honor.   I’d like to move R-1 into evidence.        I don’t

18        believe I did that on my direct.

19                    THE COURT: Any objection to R-1 going into

20        evidence?

21                    MS. KENNY: We just don’t think it’s relevant

22        to request almost -- more than two years later.

23                    THE COURT: Okay.    Right.    I’ll -- I’ll allow

24        it simply because we did discuss it, for the sake of

25        completeness.
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 142 of 148 PageID: 142
                                   Colloquy                            103

 1                                                (R-1 Marked for

 2                                                Identification)

 3                     And those would be the only -- that’s the --

 4                     MR. SOUTAR: And -- excuse me, Your Honor --

 5        R-7 and R-8.

 6                     MS. KENNY: Your Honor, I -- what was R-7?

 7        I’m sorry.

 8                     MR. SOUTAR: R-7 was --

 9                     THE COURT: The attendance.

10                     MR. SOUTAR: -- the attendance records.

11                     MS. KENNY: Oh, I have no objection to R-7.

12                     THE COURT: And R-8?

13                     MS. KENNY: I object to R-8.      It was not

14        disclosed in advance.

15                     MR. SOUTAR: Your Honor, R-8 is from student

16        records that the District provided to me just last

17        Friday.

18                     MS. KENNY: I do not recall ever seeing this

19        e-mail before, Your Honor.

20                     THE COURT: I mean, the -- it’s just “I would

21        like to give permission to the child study team to use

22        A.K.’s last psychological report that was done by Dr.

23        Robert Trobliger on April 2017.       I am also sending

24        parent rating scales that I have completed with A.K.

25        tomorrow.    Thank you, K.K.”     I mean --
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 143 of 148 PageID: 143
                            K.K. - Cross / Redirect                    104

 1                      MS. KENNY: If it’s coming in, I have one

 2        quick redirect (sic) then, Your Honor.

 3                      THE COURT: Okay.   Then ask away.

 4                      MS. KENNY: Okay.

 5        CROSS EXAMINATION BY MS. KENNY:

 6              Q       Ms. K., you testified that you had Ms. Rom’s

 7        e-mail because she e-mailed you, correct?

 8        A     Uh huh.

 9              Q       But looking at this -- I believe it’s R-8 --

10        there’s -- the e-mail is not from Ms. Rom.         It’s you e-

11        mailing Ms. Rom.     Is that correct?

12        A     I e-mailed to her, right, but it’s sitting in my

13        mailbox because I had that e-mail coming from her.

14              Q       But -- but this physical document does not

15        indicate that Ms. Rom e-mailed you.        Is that correct?

16        Do you need a copy?

17        A     No, I actually have it in my -- I have it in my --

18              Q       I understand that, but that was not my

19        question.

20        A     Okay.    Yeah, from this document, yes, absolutely.

21                      MS. KENNY: No further questions, Your Honor.

22                      THE COURT: Okay.

23                      MR. SOUTAR: And just briefly --

24        REDIRECT EXAMINATION BY MR. SOUTAR:

25              Q       Why did you send that e-mail?
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 144 of 148 PageID: 144
                        K.K. - Redirect / Colloquy                     105

 1        A     Because I was asked to give her permission to use

 2        Dr. Trobliger’s report.

 3              Q     And asked by whom?

 4        A     By Ms. Rom.

 5              Q     And how did you get Ms. Rom’s e-mail address?

 6                    MS. KENNY: Objection, Your Honor.       Asked and

 7        answered.

 8                    THE COURT: Well, I think we’ve heard it now

 9        both ways, so which way is it?

10        BY MR. SOUTAR:

11              Q     How did you get Ms. Rom’s e-mail address?

12        A     I believe she e-mailed to me, asking for that.

13                    THE COURT: All right.     I’ll sort it out.

14                    Anything else?

15                    MR. SOUTAR: Nothing further, Your Honor.

16                    THE COURT: Okay, let’s go off the record for

17        a minute.

18                                (BRIEF RECESS)

19                    THE COURT: Back on the record after some

20        housekeeping.    So to summarize, we -- all of the joint

21        exhibits, one through ten, are in.        There is one P

22        exhibit, P-1, that is in.      And of the R exhibits, R-1,

23        7 and 8 are in.

24                                                 (J-1 through J-10,

25                                                 R-7, R-8 Entered
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 145 of 148 PageID: 145
                                   Colloquy                            106

 1                                                into Evidence)

 2                    Do I have that right?

 3                    MR. SOUTAR: Yes, Your Honor.

 4                    THE COURT: Okay, great.     All right.    So those

 5        are all the documents admitted into evidence.

 6                    As far as post-hearing briefs, summations,

 7        closing, we will have that be submitted simultaneously

 8        from a certain amount of time upon receipt of the

 9        transcript and I’ll let the two of you decide what

10        works for the two of you and I’m fine with whatever you

11        come up with.

12                    MR. SOUTAR: Thank you very much, Your Honor.

13                    THE COURT: Great.     And we’ll close the record

14        for the day.

15              {Whereupon, the proceedings were adjourned.}

16                                   * * * * *

17

18

19

20

21

22

23

24

25
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 146 of 148 PageID: 146
                                                                       107

 1        STATE OF NEW JERSEY }

 2        COUNTY OF     }

 3

 4                    I, Peggy Wasco, assigned transcriber, do

 5        hereby affirm that the foregoing is a true and accurate

 6        transcript of the proceedings in the matter of

 7        Parsippany-Troy Hills Board of Ed vs. K.K. and A.K. on

 8        behalf of A.K., bearing Docket No. EDS 05268-18, heard

 9        on May 1, 2019 before the Office of Administrative Law

10        Court.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cv-19937-MCA-LDW Document 1 Filed 11/06/19 Page 147 of 148 PageID: 147




           EXHIBIT D
3/1/2018 Case    2:19-cv-19937-MCA-LDW         Document
                                  Parsippany-Troy               1 Filed
                                                  Hills School District         11/06/19
                                                                        Mail - Reda           Page
                                                                                    Reda Individual     148 of 148 PageID: 148
                                                                                                    Evaluation
                                                                                 cted cted

                                                                                                              Kim Rom <krom@pthsd.net>



  Redacted             's Individual Evaluation
  i message

  Redacted                                                                                                    Tue, Feb 27, 2018 at 10:08 PM
  To: krom@pthsd.k12.nj.us
  Cc: rbreiten@pthsd.k12.nj.us


     Dear Mrs. Rom,



      am writing to discuss Redacte
                                Red placement. As 5th grade gradually going to it's graduation I can't stop thinking how
     challenging it will be fordRedac
                                  Red to go to a mainstream 6th grade program. I really think he needs to be in a therapeutic
                                acte
     program. I am not sure which
                                dacte program exactly. Maybe an independent evaluation would help shine some light on the
                                ted
     questions. I do disagree d   with some parts of the last evaluations, so I'm asking for an independent. In particular, I'd like a
     second opinion on his educational, psychological, and psychiatric status. Perhaps we can discuss this at the meeting.



    I'm available next week on (March 5th - March 9th from 9 am to 3 pm and all week of March 26th on the same times). I'm
    terrible at taking notes, so I expect I'll record the meeting. Even if it can't happen in the next three weeks, I think it's
    important that all the key players are present for this meeting. I'm thinking about Redacte long-term future, and I want to
    be careful to cover all the bases.                                                    d



    Thanks very much for all your help.



    Sincerely,

    KRedac KRe
      ted      dac
               ted




https://mail.google.com/mail/u/0/1ui=2&ik=l6elf59f44&jsver=CPly5ZWiTxk.en.&view=pt&search=inbox&th=l61da6194442a7e0&siml=l61da6194442a7e0&mb=l   1/1
